 

 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

Dated as of March 22, 2018

among

POTLATCHDELTIC CORPORATION,

POTLATCHDELTIC FOREST HOLDINGS, INC.

and

POTLATCHDELTIC LAND & LUMBER, LLC

as Borrowers,

Certain Material Subsidiaries of the Borrowers

from time to time party hereto

as Guarantors

 

NORTHWEST FARM CREDIT SERVICES, PCA
as Administrative Agent

THE LENDERS PARTY HERETO

and

NORTHWEST FARM CREDIT SERVICES, PCA

as Sole Lead Arranger and Book Manager

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

SectionPage

Article I DEFINITIONS AND ACCOUNTING TERMS

2

 

 

1.01

Defined Terms.2

 

 

1.02

Other Interpretive Provisions.29

 

 

1.03

Accounting Terms.30

 

 

1.04

Rounding.30

 

 

1.05

References to Agreements and Laws.31

 

 

1.06

Times of Day.31

 

Article II COMMITMENTS and BORROWINGS

31

 

 

2.01

Term Loans.31

 

 

2.02

Borrowings.32

 

 

2.03

Prepayments.33

 

 

2.04

Termination of Commitments.33

 

 

2.05

Repayment of Loans.33

 

 

2.06

Interest.33

 

 

2.07

Fees.34

 

 

2.08

Computation of Interest and Fees.34

 

 

2.09

Evidence of Debt.35

 

 

2.10

Payments Generally.35

 

 

2.11

Sharing of Payments by Lenders.37

 

 

2.12

Increase in Commitments.37

 

 

2.13

Joint and Several Liability of Borrowers.39

 

 

2.14

Appointment of the Administrative Borrower.41

 

 

2.15

Defaulting Lenders.41

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

42

 

 

3.01

Taxes.42

 

 

3.02

Illegality.48

 

 

3.03

Inability to Determine Rates.48

 

 

3.04

Increased Costs; Reserves on LIBOR Loans.50

 

 

3.05

Compensation for Losses.51

 

 

3.06

Mitigation Obligations; Replacement of Lenders.52

 

 

3.07

Survival.52

 

Article IV CONDITIONS PRECEDENT TO BORROWING

52

 

 

4.01

Conditions to the Restatement Date.52

 

 

4.02

Additional Conditions to the Borrowings.55

 

Article V REPRESENTATIONS AND WARRANTIES

56

 

 

5.01

Financial Condition.56

 

 

5.02

No Material Change; No Internal Control Event.56

 

 

5.03

Organization and Good Standing.57

 

 

5.04

Power; Authorization; Enforceable Obligations.57

 

i

 

--------------------------------------------------------------------------------

 

 

5.05

No Conflicts.57

 

 

5.06

No Default.58

 

 

5.07

Ownership; Liens.58

 

 

5.08

Indebtedness.58

 

 

5.09

Litigation.58

 

 

5.10

Taxes.58

 

 

5.11

Compliance with Law.59

 

 

5.12

ERISA.59

 

 

5.13

Corporate Structure; Capital Stock, Etc.60

 

 

5.14

Governmental Regulations, Etc.61

 

 

5.15

Purpose of Loans.61

 

 

5.16

Environmental Matters.61

 

 

5.17

Solvency.62

 

 

5.18

Investments.62

 

 

5.19

Disclosure.63

 

 

5.20

No Burdensome Restrictions.63

 

 

5.21

Brokers’ Fees.63

 

 

5.22

Labor Matters.63

 

 

5.23

REIT Status.63

 

 

5.24

Business Locations.63

 

 

5.25

Casualty, Etc.63

 

 

5.26

Intellectual Property.64

 

 

5.27

Insurance.64

 

 

5.28

Anti-Corruption Laws.64

 

Article VI AFFIRMATIVE COVENANTS

64

 

 

6.01

Information Covenants.64

 

 

6.02

Preservation of Existence, Franchises and REIT Status.68

 

 

6.03

Books and Records.68

 

 

6.04

Compliance with Law.68

 

 

6.05

Payment of Taxes and Other Claims.68

 

 

6.06

Insurance.69

 

 

6.07

Maintenance of Property; Management of Timberlands.69

 

 

6.08

Use of Proceeds.69

 

 

6.09

Audits/Inspections.69

 

 

6.10

Financial Covenants.70

 

 

6.11

Additional Guarantors.70

 

 

6.12

Performance of Obligations.70

 

 

6.13

Timberland Valuation Updates.70

 

 

6.14

Farm Credit Equity.71

 

 

6.15

Anti-Corruption Laws.72

 

Article VII NEGATIVE COVENANTS

72

 

 

7.01

Indebtedness.72

 

 

7.02

Liens.75

 

 

7.03

Nature of Business.77

 

 

7.04

Consolidation, Merger, Dissolution, etc.77

 

ii

 

--------------------------------------------------------------------------------

 

 

7.05

Asset Dispositions.78

 

 

7.06

Investments.79

 

 

7.07

Restricted Payments.80

 

 

7.08

Limitation on Actions with Respect to Other Indebtedness.80

 

 

7.09

Transactions with Affiliates.81

 

 

7.10

Fiscal Year; Organizational Documents.81

 

 

7.11

Limitation on Restricted Actions.82

 

 

7.12

Ownership of Subsidiaries.82

 

 

7.13

Sale Leasebacks.82

 

 

7.14

No Further Negative Pledges.82

 

 

7.15

Subsidiaries.83

 

 

7.16

Use of Proceeds.83

 

 

7.17

Sanctions.83

 

Article VIII EVENTS OF DEFAULT AND REMEDIES

84

 

 

8.01

Events of Default.84

 

 

8.02

Remedies Upon Event of Default.87

 

 

8.03

Application of Funds.87

 

Article IX ADMINISTRATIVE AGENT

88

 

 

9.01

Appointment and Authority.88

 

 

9.02

Rights as a Lender.88

 

 

9.03

Exculpatory Provisions.89

 

 

9.04

Reliance by Administrative Agent.90

 

 

9.05

Delegation of Duties.90

 

 

9.06

Resignation of Administrative Agent.90

 

 

9.07

Non‑Reliance on Administrative Agent and Other Lenders.91

 

 

9.08

No Other Duties, Etc.92

 

 

9.09

Administrative Agent May File Proofs of Claim.92

 

 

9.10

Guaranty Matters.92

 

 

9.11

ERISA.93

 

Article X MISCELLANEOUS

94

 

 

10.01

Amendments, Etc.94

 

 

10.02

Notices; Effectiveness; Electronic Communication.96

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement.98

 

 

10.04

Expenses; Indemnity; Damage Waiver.99

 

 

10.05

Payments Set Aside.101

 

 

10.06

Successors and Assigns.101

 

 

10.07

Treatment of Certain Information; Confidentiality.106

 

 

10.08

Right of Set-off.107

 

 

10.09

Interest Rate Limitation.108

 

 

10.10

Counterparts; Integration; Effectiveness.108

 

 

10.11

Survival of Representations and Warranties.108

 

 

10.12

Severability.109

 

 

10.13

Replacement of Lenders.109

 

 

10.14

Governing Law; Jurisdiction ; Etc.110

 

iii

 

--------------------------------------------------------------------------------

 

 

10.15

Waiver of Jury Trial.111

 

 

10.16

USA PATRIOT Act.111

 

 

10.17

No Advisory or Fiduciary Responsibility.112

 

 

10.18

Electronic Execution of Assignments and Certain Other Documents.112

 

 

10.19

Most Favored Lender.113

 

 

10.20

Acknowledgment and Consent to Bail-In of EEA Financial Institutions.113

 

 

10.21

Amendment and Restatement.114

 

Article XI GUARANTY

114

 

 

11.01

The Guaranty.114

 

 

11.02

Obligations Unconditional.115

 

 

11.03

Reinstatement.116

 

 

11.04

Certain Additional Waivers.116

 

 

11.05

Remedies.116

 

 

11.06

Rights of Contribution.117

 

 

11.07

Guarantee of Payment; Continuing Guarantee.117

 

 




iv

 

--------------------------------------------------------------------------------

 

SCHEDULES

2.01Commitments and Applicable Percentages

5.04Required Consents, Authorizations, Notices and Filings

5.09 Litigation

5.12ERISA

5.13Corporate Structure; Capital Stock, Etc.

5.16Environmental Disclosures

5.24(a)Chief Executive Office, Etc.

5.24(b)Timberlands

5.24(c)Manufacturing Facilities

6.14Farm Credit Equity Documents

7.01Existing Indebtedness

7.02Existing Liens

7.06Existing Investments

10.02Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

ANote

BCompliance Certificate

CAssignment and Assumption

DJoinder Agreement

EU.S. Tax Compliance Certificates

 

v

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

This SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT (“Agreement”) is entered
into as of March 22, 2018 among (i) PotlatchDELTIC Corporation (f/k/a Potlatch
Corporation), a Delaware corporation and a REIT (“PotlatchDeltic” or the
“Company”), (ii) PotlatchDELTIC FOREST Holdings, Inc. (f/k/a Potlatch Forest
Holdings, Inc.), a Delaware corporation (“Potlatch Forest”), (iii)
POTLATCHDELTIC LAND & LUMBER, LLC, (f/k/a Potlatch Land & Lumber, LLC) a
Delaware limited liability company (“Potlatch Land & Lumber”), (collectively,
the “Borrowers” and each individually, a “Borrower”), (iv) certain Material
Subsidiaries of the Borrowers from time to time party hereto as guarantors (the
“Guarantors”), (v) each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and (vi) NORTHWEST FARM CREDIT
SERVICES, PCA (“NWFCS”), as Administrative Agent.

PRELIMINARY STATEMENTS

WHEREAS, an Amended and Restated Credit Agreement dated as of December 5, 2014
was entered into among the Borrowers, the Guarantors party thereto, the Lenders
party thereto and Northwest Farm Credit Services, PCA as Administrative Agent
(as amended by that certain First Amendment to Amended and Restated Term Loan
Agreement dated as of February 29, 2016, the “Existing Term Loan Agreement”);

WHEREAS, pursuant to the Agreement and Plan of Merger dated as of October 22,
2017 (the “Merger Agreement”), Deltic Timber Corporation (“Deltic”) merged (the
“Merger”) with and into PotlatchDeltic Timber, LLC (f/k/a Portland Merger, LLC),
a Delaware limited liability company (“Potlatch Timber”), which is a wholly
owned Subsidiary of the Company, with Potlatch Timber continuing as the
surviving company, and a wholly owned Subsidiary of the Company;

WHEREAS, Deltic was the borrower under that certain Term Loan Credit Agreement
dated as of August 27, 2015 among Deltic, the lenders from time to time party
thereto and American AgCredit, PCA, as administrative agent (the “Deltic Term
Loan Agreement”) pursuant to which $100,000,000 in term loans were made to
Deltic (the “Deltic Term Loan”);

WHEREAS, concurrently with the effectiveness of the Merger, the Borrowers
assumed, on a joint and several basis, Deltic’s obligations as a borrower with
respect to the Deltic Term Loan under the Deltic Term Loan Agreement;

WHEREAS, prior to the effectiveness of this Agreement, American AgCredit, PCA
assigned (a) its role as administrative agent under the Deltic Term Loan
Agreement and (b) a portion of the Deltic Term Loan, to NWFCS;

WHEREAS, the Borrowers, NWFCS, as administrative agent under both the Deltic
Term Loan Agreement and hereunder, and the lenders and voting participants under
the Deltic Term Loan Agreement desire to continue the Deltic Term Loan as “Term
Loan J” hereunder, and to amend and restate the Deltic Term Loan Agreement and
other loan documents evidencing the Deltic Term Loan with this Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Borrowers have also requested that the Lenders amend and restate
the Existing Term Loan Agreement, provide two additional term loan facilities to
the Borrowers, and continue the Deltic Term Loan as Term Loan J hereunder, and
the Lenders have indicated their willingness to so modify and lend, in each case
on terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I

DEFINITIONS AND ACCOUNTING TERMS

1.01Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquisition”, by any Person, means the acquisition by such Person of (i) timber
or timberlands or (ii) all of the Capital Stock or all or substantially all of
the Property of another Person or a division or business unit thereof, whether
or not involving a merger or consolidation with such other Person.

“Administrative Agent” means NWFCS in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the
Administrative Borrower and the Lenders.

“Administrative Borrower” means PotlatchDeltic.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

“Agreement” means this Term Loan Agreement.

2

 

--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, and with
respect to such Lender’s Term Loan J Commitment the percentage (carried out to
the ninth decimal place) of the aggregate amount of all such Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.15.  If the Commitment of each Lender to make Loans has
been terminated, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments.  The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means, with respect to:

(a)the Term Loan B, the fixed rate of 3.70% per annum.

(b)the Term Loan C, 3-month LIBOR plus 1.65% per annum.

(c)the Term Loan D, 3-month LIBOR plus 1.90% per annum.

(d)the Term Loan E, 3-month LIBOR plus 1.90% per annum.

(e)the Term Loan F, the fixed rate of 4.29% per annum.

(f)the Term Loan G, the fixed rate of 4.49% per annum.

(g)the Term Loan H, the fixed rate of 4.64% per annum.

(h)The Term Loan I, 3-month LIBOR plus 2.15% per annum.

(i)The Term Loan J, the fixed rate of 4.05% per annum.

(j)The Term Loan K, (i) with respect to the initial interest period beginning on
the Restatement Date and ending on April 1, 2018, LIBOR plus 1.95% per annum and
(ii) thereafter, 1-month LIBOR plus 1.95% per annum.

(k)The Term Loan L, (i) with respect to the initial interest period beginning on
the Restatement Date and ending on April 1, 2018, LIBOR plus 1.95% per annum and
(ii) thereafter, 1-month LIBOR plus 1.95% per annum.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means NWFCS in its capacity as sole lead arranger and sole book
manager.

“Asset Disposition” means any disposition (including pursuant to a Sale and
Leaseback Transaction) of any or all of the Property (including without
limitation the Capital Stock of a Subsidiary) of any Consolidated Party whether
by sale, lease, licensing, transfer or otherwise, but other than pursuant to any
casualty or condemnation event; provided, however, that (i) the term

3

 

--------------------------------------------------------------------------------

“Asset Disposition” shall be deemed to include any “Asset Sale” (or any
comparable term) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness and (ii) the term “Asset Disposition” shall not
include (a) an Equity Issuance, (b) the sale of conservation easements or other
easements on Timberlands which, individually or in the aggregate, do not impair
the value of the Timberlands as commercial timberlands in any material respect
or materially detract from the use of the Timberlands, in each case taken as a
whole, as such or the sale of inventory, electricity, timber or other assets,
each in the ordinary course of business (other than a sale of a fee interest in
Timberlands) and (c) the exchange of Property for similar or like-kind Property
in connection with an exchange under Section 1031 of the Code.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit C or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel and, without
duplication, the allocated cost of internal legal services and all out-of-pocket
expenses and disbursements of internal counsel.

“Attributable Indebtedness” means, on any date, (a) any Capital Lease, and (b)
in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheets of
PotlatchDeltic and its Subsidiaries as of December 31, 2016 and 2017, and the
related consolidated statements of income, comprehensive income, stockholders’
equity and cash flows for the three years ended December 31, 2017 of
PotlatchDeltic and its Subsidiaries, including the notes thereto, included in
PotlatchDeltic’s annual report on Form 10-K for the year ended December 31,
2017.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

“Base Rate” means, for any day, the greater of (a) the per annum interest rate
equal to the sum of the prime base rate charged on loans at Citibank, N.A. in
effect on such day or one

4

 

--------------------------------------------------------------------------------

Business Day later, as determined by the Administrative Agent in its sole
discretion (or, if such rate ceases to be published, as quoted from other
generally available and recognizable source as Administrative Agent may
reasonably select) or (b) the sum of the Federal Funds Rate plus 0.50%. Any
changes in the Base Rate due to a change in such Prime Rate or the Federal Funds
Rate shall be effective on the effective date of such change in such Prime Rate
or the Federal Funds Rate.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower Materials” has the meaning specified in Section 6.01.

“Borrowers” means PotlatchDeltic, Potlatch Forest and Potlatch Land & Lumber and
“Borrower” means any one of them.

“Borrowing” means the borrowing of a Term Loan pursuant to Section 2.01.

“Business Day” means any day the Administrative Agent is open for business in
Spokane, Washington, except it shall not include Saturday, Sunday or a day that
commercial banks in Spokane, Washington are closed and, if such day relates to
any LIBOR Loan, means any such day that is also a London Banking Day.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-2
or the equivalent thereof or from Moody’s is at least P-2 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-2 (or the equivalent thereof) or better by S&P or
P-2 (or the equivalent thereof) or better by Moody’s and maturing within six (6)
months of the date of acquisition, (d) repurchase

5

 

--------------------------------------------------------------------------------

agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following:  (i) any
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule l3d‑3 under the Securities Exchange Act of 1934) of more than 35% of then
outstanding Voting Stock of PotlatchDeltic measured by voting power rather than
the number of shares; provided, however, that for the purposes hereof any Person
shall not be deemed to be a “beneficial owner” (as defined in Rule l3d‑3 under
the Securities Exchange Act of 1934) of shares tendered pursuant to a tender
offer or exchange offer paid by or on behalf of that Person or any Affiliate of
that Person until the tendered shares are accepted for purchase or exchange and,
provided further, however, that no Person who is a “beneficial owner” of Voting
Stock of PotlatchDeltic as of the Restatement Date (an “Existing Holder”) or a
Permitted Transferee (as hereinafter defined) (collectively a “Permitted
Holder”) shall be deemed to have become the “beneficial owner” of Voting Stock
of PotlatchDeltic, as a result of the formation of a “syndicate” or “group”
(each within the meaning of Section l3d‑3 of the Securities Exchange Act of
1934) with one or more other Permitted Holders to the extent of the Voting Stock
of PotlatchDeltic as to which such other Permitted Holder or Permitted Holders
is a “beneficial owner” as of the Restatement Date; (ii) any Borrower shall
merge or consolidate with any Person other than in a transaction permitted under
Section 7.04; (iii) Continuing Directors shall fail to constitute a majority of
the members of the board of directors of PotlatchDeltic; (iv) any Asset
Disposition shall be made that (of itself or when combined with any or all other
Asset Dispositions) constitutes a sale of all or substantially all of the assets
of the Borrowers and their Subsidiaries, taken as a whole; (v) any event shall
occur that constitutes a “Change of Control” (or any comparable term) under, and
as defined in, the documents evidencing or governing any Subordinated
Indebtedness; (vi) any event shall occur that requires

6

 

--------------------------------------------------------------------------------

any Borrower or any Subsidiary to repay, redeem, or repurchase (or to offer to
repay, redeem or repurchase) any Indebtedness outstanding in a principal amount
in excess of $50,000,000 by reason of any change of ownership or control
affecting a Borrower or such Subsidiary; or (vii) PotlatchDeltic shall fail to
own, directly or indirectly, 100% of the Voting Stock of each other
Borrower.  For the purposes hereof, “Permitted Transferee” shall mean any direct
or indirect transferee of Voting Stock of the Borrowers from an Existing Holder
(1) by gift, bequest, distribution from (or deposit into) a trust or other
transfer without consideration, (2) by succession or testamentary disposition
upon death or (3) to a spouse or former spouse pursuant to an agreement for
division of community property or other property settlement agreement in
connection with a marital dissolution or legal separation.  A Permitted
Transferee shall be deemed to be the “beneficial owner” of any such Voting Stock
as of the Restatement Date.

“Code” means the Internal Revenue Code of 1986, as amended, and all regulations
and formal guidance issued thereunder.

“Commitment” means, with respect to each Lender, its Term Loan K Commitment,
Term Loan L Commitment and/or any Incremental Term Loan Commitment, as
applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Owned Life Insurance” means the cash value of life insurance policies
owned by one or more of the Borrowers, net of any applicable loans outstanding
under such policies.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDDA” means, as of any date for the four fiscal quarter period
ending on such date with respect to the Consolidated Parties on a consolidated
basis, the sum of (i) Consolidated Net Income, plus (ii) an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for
(A) Consolidated Interest Expense, (B) income taxes, (C) depreciation, depletion
and amortization expense, (D) any prepayment penalty, make whole premium or loss
associated with the Repayment of any Indebtedness permitted hereunder and (E)
non-cash equity compensation expense, plus (iii) the cost basis of any
Timberlands and real estate sold.

“Consolidated Interest Expense” means, as of any date for the four fiscal
quarter period ending on such date with respect to the Consolidated Parties on a
consolidated basis, cash interest expense (including the amortization of issue
costs, debt discount and premium, the interest component under Capital Leases
and the implied interest component under Synthetic Lease Obligations) net of
interest income, all as determined in accordance with GAAP.

7

 

--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means Consolidated Total Funded Indebtedness to
Total Asset Value.

“Consolidated Net Income” means, as of any date for the four fiscal quarter
period ending on such date with respect to the Consolidated Parties on a
consolidated basis, net income (excluding (i) extraordinary items and (ii)
non-cash, non-recurring items) after interest expense, income taxes,
depreciation, depletion and amortization expense, all as determined in
accordance with GAAP.

“Consolidated Parties” means a collective reference to the Borrowers and their
Subsidiaries, and “Consolidated Party” means any one of them.

“Consolidated Parties Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Parties in the aggregate, in such Investment Affiliate, determined
by calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Parties in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Parties in the aggregate, upon liquidation of such
Investment Affiliate after repayment in full of all Indebtedness of such
Investment Affiliate.

“Consolidated Timberland Value” means, as of any date of determination with
respect to the Timberlands, but excluding any Timberlands subject to a Lien
(excluding Permitted Liens but including Liens arising pursuant to Section
7.02(u)), the sum of (a) the aggregate value of such Timberlands as indicated in
the most recently delivered Timberland Valuation Update, minus (b) the aggregate
value of any such Timberlands that have been disposed of in accordance with
Section 7.05(e) hereof, which value shall be determined by multiplying the
average price per acre for the Timberlands located in the state in which such
disposed Timberlands were located as indicated in the most recently delivered
Timberland Valuation Update by the acreage that was disposed since the date of
the most recently delivered Timberland Valuation Update, plus (c) in the case of
any such newly acquired Timberlands, the value of such newly acquired
Timberlands, which value shall be determined based on a Timberland Valuation
Update for such additional Timberlands, or if no Timberland Valuation Update for
such additional Timberlands is available, then such value shall be deemed to be
the price paid by the Borrowers or a member of the Consolidated Parties.

“Consolidated Total Funded Indebtedness” means, as of any date of determination,
Funded Indebtedness of the Consolidated Parties on a consolidated basis.

“Construction in Progress” means, as of any date, (a) the construction of a new
operating facility or (b) an expansion with greater than $10,000,000.00 of
capital expenditures to an existing operating facility.

“Continuing Directors” means the directors of PotlatchDeltic on the Restatement
Date, and each other director whose election by the board of directors of
PotlatchDeltic or whose nomination for election by the stockholders of
PotlatchDeltic was approved by a vote of at least a

8

 

--------------------------------------------------------------------------------

majority of the directors who were either directors on the Restatement Date or
whose election or nomination for election was previously so approved by
directors who were Continuing Directors.

“Control” has the meaning specified in the definition of “Affiliate.”

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P, Moody’s or Fitch of the Company’s non-credit enhanced, senior
unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the Applicable Rate for each Term
Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrowers and the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrowers, to confirm
in writing to the Administrative Agent and the Borrowers that they will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Borrowers), or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment

9

 

--------------------------------------------------------------------------------

on its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender as of
the date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrowers and each other Lender promptly following such determination.

“Delayed Funding Date” means the Business Day on which the Borrowers requested
the funding of Term Loan C, Term Loan D and Term Loan E.

“Deltic Term Loan Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Designated Jurisdiction” means any country or territory to the extent such
country or territory itself is the subject of any Sanction.

“Designated Person” has the meaning specified in Section 7.17.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including

10

 

--------------------------------------------------------------------------------

those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or (d) any options
or warrants relating to its Capital Stock.  The term “Equity Issuance” shall be
deemed not to include (i) any Asset Disposition or (ii) issuances pursuant to
(x) employee plans of the Borrowers that are in place as of the Restatement Date
to the extent such issuances are permitted pursuant to the documentation
governing those plans as in effect as of the Restatement Date or (y) new or
amended employee plans of the Borrowers to the extent such issuances are
consistent with past practices of the Borrowers.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by a Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a plan amendment as
a termination under Sections 4041 or 4041A of ERISA with respect to, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Borrower or any ERISA Affiliate.

“EU Bail-In Legislation” means the EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor person), as in effect from time to
time.

“Event of Default” has the meaning specified in Section 8.01.

11

 

--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 11.08 and any other “keepwell,
support or other agreements” for the benefit of such Guarantor) at the time the
Guaranty of, or the grant of such security interest by, such Guarantor becomes
effective with respect to such related Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or grant of security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient  or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Existing Term Loan Agreement” has the meaning specified in the introductory
paragraph.

“Farm Credit Administration” means that certain agency known as the Farm Credit
Administration that derives its authority from the Farm Credit Act of 1971, as
amended.

“Farm Credit Equities” has the meaning specified in Section 6.14(b).

“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“Farm Credit System” means any lending institution (including any wholly-owned
subsidiaries) governed by the Farm Credit Administration.

12

 

--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged on such day on
such transactions as determined by the Administrative Agent.

“Fee Letter” means (a) the letter agreement, dated as of October 17, 2014 and
amended and restated as of December 5, 2014, between the Company and the
Administrative Agent, (b) the letter agreement, dated as of February 29, 2016,
between the Company and the Administrative Agent and (c) the letter agreement,
dated as of January 16, 2018, as amended as of the Restatement Date, between the
Company and the Administrative Agent.

“Fitch” means Fitch, Inc. and any successor thereto.

“Foreign Lender” means (a) if any Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if any Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrowers are residents for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, and (c) the Commitments
shall have expired or shall have been terminated in full.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

13

 

--------------------------------------------------------------------------------

“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) the implied principal component of all obligations of
such Person under Capital Leases, (f) the maximum amount of all performance and
standby letters of credit issued or bankers’ acceptances facilities created for
the account of such Person and, without duplication, all drafts drawn thereunder
(to the extent unreimbursed), (g) all preferred Capital Stock issued by such
Person and which by the terms thereof could be (at the request of the holders
thereof or otherwise) subject to mandatory sinking fund payments, redemption or
other acceleration (other than as a result of a Change of Control or an Asset
Disposition that does not in fact result in a redemption of such preferred
Capital Stock) at any time prior to the Maturity Date, (h) the principal portion
of all obligations of such Person under Synthetic Lease Obligations, (i) all
obligations of such Person to repurchase any securities issued by such Person at
any time prior to the Maturity Date which repurchase obligations are related to
the issuance thereof, including, without limitation, obligations commonly known
as residual equity appreciation potential shares, (j) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale of
receivables (or similar transaction) (whether or not such transaction would be
reflected on the balance sheet of such Person in accordance with GAAP), (k) all
Funded Indebtedness of others secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, Property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (l) all Guarantees of such Person with respect to Funded
Indebtedness of another Person and (m) the Funded Indebtedness of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer to the extent such Indebtedness is recourse to such
Person.

“GAAP” means generally accepted accounting principles in the United States that
are applicable to the circumstances as of the date of determination,
consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning specified in Section 10.06(f).

“Guarantee” means, as to any Person, (a) any obligation (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection), contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any

14

 

--------------------------------------------------------------------------------

Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any uncontested Lien on any assets
of such Person securing any Indebtedness or other obligation of any other
Person, whether or not such Indebtedness or other obligation is assumed by such
Person.  The amount of any Guarantee shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, each Person that enters into this Agreement as
a Guarantor on the Restatement Date and each other Person that subsequently
becomes a Guarantor hereunder pursuant to Section 6.11 by executing a Joinder
Agreement in substantially the form of Exhibit D, and “Guarantor” means any one
of them.  As of the Restatement Date, the Guarantors are (i) Potlatch Timber,
(ii) Potlatch Timberlands, LLC, (iii) Potlatch Lake States Timberlands, LLC,
(iv) Potlatch Minnesota Timberlands, LLC, (v) PotlatchDeltic Manufacturing, LLC
and (vi) Del-Tin Fiber, LLC.

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, on behalf of the Lenders, pursuant to Article XI hereof.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
with a Loan Party for a Swap Contract with respect to interest on the
Obligations, is a Lender, a Voting Participant, an Affiliate of a Lender or a
Voting Participant, the Administrative Agent or an Affiliate of the
Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Incremental Term Loan” has the meaning set forth in Section 2.12(a).

“Incremental Term Loan Amendment” has the meaning set forth in Section 2.12(d).

“Incremental Term Loan Commitment” has the meaning set forth in Section 2.12(a).

“Incremental Term Loan Effective Date” has the meaning set forth in Section
2.12(b).

15

 

--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person either evidenced by bonds, debentures, notes or similar instruments, or
upon which interest payments are customarily made, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
Property purchased by such Person (other than customary reservations or
retentions of title under agreements with suppliers entered into in the ordinary
course of business), (d) all obligations of such Person issued or assumed as the
deferred purchase price of Property or services purchased by such Person (other
than trade debt incurred in the ordinary course of business and due within six
months of the incurrence thereof) which would appear as liabilities on a balance
sheet of such Person, (e) all obligations of such Person under take-or-pay or
similar arrangements or under commodities agreements under which such Person
must make payments notwithstanding the failure of the counter-party to deliver
the goods or services which such counter-party is required to deliver thereunder
(and, for the avoidance of doubt shall not include arrangements under which such
Person must pay for capacity or availability that must be delivered or made
available to entitle the counter-party to payment, notwithstanding that such
Person may not use such capacity or availability), (f) the implied principal
component of all obligations of such Person under Capital Leases, (g) all net
obligations of such Person under Swap Contracts, (h) the maximum amount of all
performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (i) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration (other than as a result of a Change
of Control or an Asset Disposition that does not in fact result in a redemption
of such preferred Capital Stock) at any time prior to the Maturity Date, (j) the
principal portion of all obligations of such Person under Synthetic Lease
Obligations and other Off-Balance Sheet Liabilities (excluding Operating Leases
to the extent they would otherwise be included), (k) all obligations of such
Person to repurchase any securities issued by such Person at any time prior to
the Maturity Date which repurchase obligations are related to the issuance
thereof, including, without limitation, obligations commonly known as residual
equity appreciation potential shares, (l) the aggregate amount of uncollected
accounts receivable of such Person subject at such time to a sale of receivables
(or similar transaction) (whether or not such transaction would be reflected on
the balance sheet of such Person in accordance with GAAP), (m) all Indebtedness
of others secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on, or
payable out of the proceeds of production from, Property owned or acquired by
such Person, whether or not the obligations secured thereby have been assumed,
(n) all Guarantees of such Person with respect to Indebtedness of another Person
and (o) the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer to the extent such
Indebtedness is recourse to such Person.  The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

16

 

--------------------------------------------------------------------------------

“Indemnitee” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Initial Funding Date” means December 19, 2012.

“Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Consolidated Parties, the ratio of (a) Consolidated EBITDDA as of such date to
(b) Consolidated Interest Expense as of such date.

“Interest Payment Date” means (a) with respect to the Term Loan B, Term Loan C,
Term Loan D, Term Loan E, Term Loan F, Term Loan G, Term Loan H and Term Loan I,
the first day of each January, April, July and October and the Maturity Date,
(b) with respect to the Term Loan J, the first day of each March and September
and the Maturity Date and (c) with respect to the Term Loan K and Term Loan L,
the first day of each month and the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, any Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of assets of another Person whether or
not constituting a business unit or product line, including the purchase of
timber or timberlands but excluding (i) the purchase of inventory and supplies
in the ordinary course of business and (ii) any acquisition of assets to the
extent such acquisition is included as a capital expenditure in accordance with
GAAP.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

“Investment Affiliate” means any Person in which any member of the Consolidated
Parties, directly or indirectly, has an ownership interest, whose financial
results are not consolidated under GAAP with the financial results of the
Consolidated Parties on the consolidated financial statements of the
Consolidated Parties.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit D hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 6.11.

17

 

--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Administrative
Borrower and the Administrative Agent.

“LIBOR” means the rate per annum as of 11:00 a.m. (London time) on the day that
is two (2) Business Days prior to the first day of any interest period, as
determined by the Administrative Agent, at which deposits in Dollars for the
relevant interest period are offered as determined by the ICE Benchmark
Administration (or any successor thereto or any other readily available service
selected by the Administrative Agent that has been approved by the ICE Benchmark
Administration as an authorized information vendor for purposes of displaying
rates); provided, that, in the event the ICE Benchmark Administration ceases to
provide such quotations (as determined by the Administrative Agent), the
foregoing rate of interest shall mean any similar successor rate designated by
the Administrative Agent in its reasonable discretion.  For the purposes of this
Agreement, (A) the Term Loan C, Term Loan D, Term Loan E and Term Loan I LIBOR
Loans will have an interest period of three months, and (B) the Term Loan K and
Term Loan L LIBOR Loans will have an interest period of one month (other than
with respect to (x) in each case, the final interest period, which shall
commence on the last Interest Payment Date prior to the applicable Maturity Date
and end on the applicable Maturity Date and (y) the Term Loan K and the Term
Loan L (i) for which the initial interest shall begin on the Restatement Date
and shall mature on April 1, 2018 and (ii) upon the expiration of such initial
interest period, each of the Term Loan K and Term Loan L shall automatically
continue as another LIBOR Loan having an interest period of one month) and LIBOR
will reset on each Interest Payment Date. Notwithstanding the foregoing, if
LIBOR shall be less than zero, such rate shall be deemed zero for the purposes
of this Agreement; provided that, solely with respect to the Term Loan I, Term
Loan K and Term Loan L, LIBOR may be less than zero so long as there is a
corresponding Swap Contract with a Lender or Affiliate of a Lender in place
relating to such Term Loan I, Term Loan K and/or Term Loan L, as applicable,
that does not have a floor of zero.

“LIBOR Loans” means the Term Loan C, Term Loan D, Term Loan E, Term Loan I, Term
Loan K and Term Loan L and any other Loans for which Applicable Rate is
determined with 3-month or 1-month LIBOR.

“LIBOR Successor Rate” has the meaning specified in Section 3.03.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
interest period,

18

 

--------------------------------------------------------------------------------

timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to reflect the adoption of such LIBOR Successor Rate and
to permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation with the Borrowers).  

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), other security interest or
charge (including any conditional sale or other title retention agreement, and
any financing lease having substantially the same economic effect as any of the
foregoing, but excluding operating leases).

“Loan” means Term Loan B, Term Loan C, Term Loan D, Term Loan E, Term Loan F,
Term Loan G, Term Loan H, Term Loan I, Term Loan J, Term Loan K, Term Loan L
and/or any Incremental Term Loan, as applicable.

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, the
Fee Letter and all other documents delivered to or by the Administrative Agent
or the Lenders in connection herewith or therewith.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Manufacturing Facilities” means the forest products manufacturing facilities
owned from time to time by the Loan Parties.

“Material Adverse Effect” means (a) a material adverse effect upon the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrowers or the Borrowers and their
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrowers or the Borrowers and their Subsidiaries taken as a whole to perform
their material obligations under any Loan Document to which they are a party; or
(c) a material adverse effect upon the material rights and remedies of the
Administrative Agent and the Lenders under the Loan Documents.

“Material Subsidiary” means as of any date of determination any Subsidiary, that
together with its Subsidiaries on a consolidated basis, accounts for (or to
which may be attributed) 5% or more of the Total Asset Value of the Consolidated
Parties.

“Maturity Date” means, with respect to:

(a) the Term Loan B, December 1, 2020;

(b) the Term Loan C, December 1, 2019;

19

 

--------------------------------------------------------------------------------

(c) the Term Loan D, December 1, 2020;

(d) the Term Loan E, December 1, 2021;

(e) the Term Loan F, December 1, 2022;

(f) the Term Loan G, December 1, 2023;

(g) the Term Loan H, November 1, 2024;

(h) the Term Loan I, February 1, 2026;

(i) the Term Loan J, August 27, 2025;

(j) the Term Loan K, March 22, 2028;

(k) the Term Loan L, March 22, 2028.

“Medium-Term Notes” means the Medium-Term Notes due 9 months to 30 years from
date of issue issued by Potlatch Forest pursuant to the Indenture, dated as of
November 27, 1990, to U.S. Bank National Association, successor to Bankers Trust
Company of California, National Association, as trustee, as amended, restated
supplemented or modified from time to time.

“Merger” has the meaning specified in the Preliminary Statements to this
Agreement.

“Merger Agreement” has the meaning specified in the Preliminary Statements to
this Agreement.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA, to which any
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
any Consolidated Party or any ERISA Affiliate and at least one employer other
than the Consolidated Parties or any ERISA Affiliate are contributing sponsors.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Consolidated Party in respect of any Asset Disposition, net of
(a) direct costs (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) the amount necessary to Repay any Indebtedness either
secured by a Permitted Lien on the related Property or incurred in connection
with the Property that is included in such Asset Disposition; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
or Cash Equivalents received upon the sale or other disposition of any non-cash
consideration received by any such Consolidated Party in any Asset
Disposition.  In addition, the “Net Cash Proceeds” of any Asset Disposition
shall

20

 

--------------------------------------------------------------------------------

include any other amounts which constitute “Net Proceeds” (or any comparable
term) of such transaction under, and as defined in the documents evidencing or
governing any Subordinated Indebtedness.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit A.

“NWFCS” has the meaning specified in the introductory paragraph hereto.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party (other than any Excluded Swap
Obligation) arising under (i) any Loan Document or otherwise with respect to any
Term Loan and (ii) any Swap Contract with a Hedge Bank, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury of the United States of America.

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization or similar transaction (including any accounts receivable
purchase facility) (i) the unrecovered investment of purchasers or transferees
of assets so transferred and (ii) any other payment, recourse, repurchase, hold
harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the assets so transferred nor (y) impair the
characterization of the transaction as a true sale under applicable Laws
(including Debtor Relief Laws); or (b) the monetary obligations under any
financing lease (excluding any operating lease) or so-called “synthetic,” tax
retention or off-balance sheet lease transaction which, upon the application of
any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; or (c) the monetary obligations under any sale
and leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) upon the
application of any Debtor Relief Law to such Person or any of its Subsidiaries,
would be characterized as indebtedness or (ii) is the functional equivalent of
or takes the place of borrowing but which does not constitute a liability on the
consolidated balance sheet of such Person and its Subsidiaries (for purposes of
this clause (d), any transaction structured to provide tax deductibility as
interest

21

 

--------------------------------------------------------------------------------

expense of any dividend, coupon or other periodic payment will be deemed to be
the functional equivalent of  a borrowing).

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.05).

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by a Borrower or any
ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes or
has an obligation to contribute, or in the case of a multiple employer or other
plan described in Section 4064(a) of ERISA, has made contributions at any time
during the immediately preceding five plan years.

“Permitted Acquisition” means an Acquisition by any Borrower or any Subsidiary
of a Borrower that is permitted pursuant to the terms of Section 7.06(g).

“Permitted Asset Disposition” means any Asset Disposition permitted by Section
7.05.

22

 

--------------------------------------------------------------------------------

“Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 7.06.

“Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 7.02.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by a Borrower or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning specified in Section 6.01.

“PotlatchDeltic” has the meaning specified in the introductory paragraph hereto.

“Potlatch Forest” has the meaning specified in the introductory paragraph
hereto.

“Potlatch Timber” has the meaning specified in the prelimary statements to this
Agreement.

“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.03(b)) compliance with each of the financial covenants
set forth in Section 6.10(a) and (b) in respect of a proposed transaction, that
such transaction shall be deemed to have occurred as of the first day of the
four fiscal-quarter period ending as of the most recent fiscal quarter end
preceding the date of such transaction with respect to which the Administrative
Agent has received the Required Financial Information.  As used herein,
“transaction” shall mean (i) any incurrence or assumption of Indebtedness as
referred to in Section 7.01(f), (ii) any Asset Disposition as referred to in
Section 7.05, (iii) any Acquisition as referred to in Section 7.06(g), or (iv)
any Restricted Payment as referred to in Section 7.07(c).  In connection with
any calculation of the financial covenants set forth in Section 6.10(a) and (b)
upon giving effect to a transaction on a Pro Forma Basis:

(A)for purposes of any such calculation in respect of any incurrence or
assumption of Indebtedness as referred to in Section 7.01(f), any Indebtedness
which is retired in connection with such transaction shall be excluded and
deemed to have been retired as of the first day of the applicable period;

(B)for purposes of any such calculation in respect of any Asset Disposition as
referred to in Section 7.05, (1) income statement items (whether positive or
negative) attributable to the Property disposed of shall be excluded and (2) any
Indebtedness which is retired in connection with such transaction shall be
excluded and deemed to have been retired as of the first day of the applicable
period; and

(C)for purposes of any such calculation in respect of any Acquisition as
referred to in Section 7.06(g), (1) any Indebtedness incurred by any
Consolidated Party in connection with such transaction (x) shall be deemed to
have been incurred as of the first

23

 

--------------------------------------------------------------------------------

day of the applicable period and (y) if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination, (2) income statement items (whether positive or negative)
attributable to the Person or Property acquired shall be included beginning as
of the first day of the applicable period and (3) pro forma adjustments may be
included to the extent that such adjustments would be permitted under GAAP and
give effect to events that are (x) directly attributable to such transaction,
(y) expected to have a continuing impact on the Consolidated Parties and
(z) factually supportable.

(D)for purposes of any such calculation in connection with the making of any
Restricted Payment referred to in Section 7.07(c), any Indebtedness incurred (or
to be incurred) by any Consolidated Party in connection with such payment or
repurchases shall be deemed to have been incurred as of the first day of the
applicable period.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Administrative Borrower delivered to the Administrative Agent in
connection with (i) any incurrence or assumption of Indebtedness as referred to
in Section 7.01(f), (ii) any Asset Disposition as referred to in Section 7.05,
(iii) any Acquisition as referred to in Section 7.06(g) and (iv) any Restricted
Payment made pursuant to Section 7.07(c), as applicable, and containing
reasonably detailed calculations, upon giving effect to the applicable
transaction on a Pro Forma Basis, of the Consolidated Leverage Ratio and the
Interest Coverage Ratio as of the most recent fiscal quarter end preceding the
date of the applicable transaction with respect to which the Administrative
Agent shall have received the Required Financial Information.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of

Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of security interest becomes effective with respect to such
Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another Person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning set forth in Section 10.06(c).

24

 

--------------------------------------------------------------------------------

“REIT” means a Real Estate Investment Trust as defined in Sections 856-860 of
the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Repay” or “Repayment” means with respect to Indebtedness, to permanently pay,
prepay, redeem, repurchase, retire, defease (including by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), establish a sinking fund or similar payment or
acquire for value.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Financial Information” means, with respect to each fiscal period or
quarter of the Borrowers, (a) the financial statements required to be delivered
pursuant to Section 6.01(a) or (b) for such fiscal period or quarter, and (b)
the certificate of a Responsible Officer of PotlatchDeltic required by Section
6.01(c) to be delivered with the financial statements described in clause (a)
above.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of (i) the aggregate unused Commitments and (ii) the
outstanding Term Loans.  The portion of the outstanding Term Loans held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.  With respect to any matter requiring the
approval of the Required Lenders, it is understood that Voting Participants
shall have the voting rights specified in Section 10.06(d) as to such matter.

“Responsible Officer” of any Person means any of the chief executive officer,
chief operating officer, president, vice president, chief financial officer,
treasurer, assistant treasurer or other duly elected officer of such
Person.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

“Restatement Date” means March 22, 2018.

“Restricted Payment” means (i) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving any Consolidated Party) to the holders, in their
capacity as such, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding (other than dividends or
distributions payable in Capital Stock of the applicable Person and dividends or
distributions payable (directly or indirectly through Subsidiaries) to a
Borrower), (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire

25

 

--------------------------------------------------------------------------------

shares of any class of Capital Stock of any Consolidated Party, now or hereafter
outstanding, and (iv) any payment or prepayment of principal of, or premium, if
any, on (including any redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to) any Subordinated
Indebtedness.  Notwithstanding the foregoing, the term Restricted Payment shall
not include any redemption of share purchase rights issued pursuant to any
customary shareholder rights plan implemented by PotlatchDeltic from time to
time (as the same may be amended from time to time), for a redemption price not
to exceed $0.01 per share purchase right.

“Revolving Credit Agreement” means that certain Second Amended and Restated
Credit Agreement, dated as of February 14, 2018, among the Borrowers, the
Guarantors from time to time party thereto, KeyBank National Association, as
administrative agent, and the Lenders party thereto.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease, provided that any
transaction that satisfies the conditions in preceding subsection (a) or (b)
shall not constitute a “Sale and Leaseback Transaction” where lessor under such
lease is organized under the laws of a jurisdiction outside of the United
States, the Property is located in the United States and the obligations in
respect of the lease or incurred in connection therewith for which the
Consolidated Party is liable have been defeased.

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

“Sanction(s)” means any sanction administered or enforced by OFAC, the United
States Department of State, the United States Treasury, the United Nations
Security Council, the European Union or Her Majesty’s Treasury.

“Sanctions Laws and Regulations” means any applicable sanctions, prohibitions or
requirements imposed by any applicable executive order or by any applicable
sanctions program administered by OFAC, the United States Department of State,
the United States Treasury, the United Nations Security Council, the European
Union or Her Majesty’s Treasury.

“Sarbanes‑Oxley” means the Sarbanes‑Oxley Act of 2002.

“Scheduled Unavailability Date” has the meaning specified in Section
3.03(b)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

26

 

--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
normal course of business, (ii) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (iii) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (iv) the fair market value of the Property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (v) the present fair market value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 10.06(f).

“Subordinated Indebtedness” means any Indebtedness of the Borrowers which by its
terms is subordinated to the Obligations in a manner and to an extent acceptable
to the Required Lenders.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap

27

 

--------------------------------------------------------------------------------

transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  In no event shall any
Operating Lease be construed as a Synthetic Lease Obligation.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan B” has the meaning specified in Section 2.01(b).

“Term Loan C” has the meaning specified in Section 2.01(c).

“Term Loan D” has the meaning specified in Section 2.01(d).

“Term Loan E” has the meaning specified in Section 2.01(e).

“Term Loan F” has the meaning specified in Section 2.01(f).

“Term Loan G” has the meaning specified in Section 2.01(g).

“Term Loan H” has the meaning specified in Section 2.01(h).

28

 

--------------------------------------------------------------------------------

“Term Loan I” has the meaning specified in Section 2.01(i).

“Term Loan J” has the meaning specified in Section 2.01(j).

“Term Loan K” has the meaning specified in Section 2.01(k).

“Term Loan K Commitment” means, as to each Lender, its obligations to make its
portion of the Term Loan K to the Borrowers pursuant to Section 2.01 in the
principal amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term Loan L” has the meaning specified in Section 2.01(l).

“Term Loan L Commitment” means, as to each Lender, its obligations to make its
portion of the Term Loan L to the Borrowers pursuant to Section 2.01 in the
principal amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Term Loans” means, collectively, Term Loan B, Term Loan C, Term Loan D, Term
Loan E, Term Loan F, Term Loan G, Term Loan H, Term Loan I, Term Loan J, Term
Loan K, Term Loan L and any Incremental Term Loans.

“Timberland Valuation Consultant” means RISI, Inc. or another third party
timberland valuation consultant acceptable to the Administrative Agent.

“Timberland Valuation Update” means a valuation of Timberlands delivered to the
Administrative Agent every other year, in accordance with Section 6.13 hereof,
which update shall be conducted by the Timberland Valuation Consultant and which
shall include, without limitation, (i) the updated value of the Timberlands
based on the current market conditions which shall include an aggregate value
for the Timberlands as well as values of the Timberlands by region and (ii) an
indication by Timberland Valuation Consultant of the total acreage comprising
the Timberlands, the aggregate value for the Timberlands and the average per
acre value for the Timberlands taken as a whole, in each case, in form and
detail reasonably satisfactory to the Administrative Agent.

“Timberlands” means all the timberlands from time to time owned by the Loan
Parties.

“Total Asset Value” means, as of any date, (i) the most recent Consolidated
Timberland Value, plus (ii) the GAAP book basis of the Consolidated Parties for
Manufacturing Facilities, provided that such amount shall not exceed 10% of
Total Asset Value, plus (iii) the GAAP book basis of the Consolidated Parties
for Construction in Progress, provided that such amount shall not exceed 10% of
Total Asset Value, plus (iv) the GAAP book basis of the Consolidated Parties Pro
Rata Share of all Investment Affiliates, provided that such amount shall not
exceed fifteen percent (15%) of Total Asset Value, plus (v) cash, Cash
Equivalents, Company Owned Life Insurance (provided that such amount of Company
Owned Life Insurance shall not be more than

29

 

--------------------------------------------------------------------------------

5% of Total Asset Value) and marketable securities owned by the Consolidated
Parties as of the end of such fiscal quarter.

“United States” and “U.S.” mean the United States of America.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(i)(B)(III).

“Voting Participant” means a Person that satisfies the criteria set forth in
Section 10.06(d).

“Write-Down and Conversion Powers” means with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing or interpreting
such law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

30

 

--------------------------------------------------------------------------------

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrowers and
their respective Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

(b)Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Administrative Borrower or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Borrowers shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Administrative Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.  Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

(c)Notwithstanding the above, the parties hereto acknowledge and agree that, for
purposes of all calculations made under the financial covenants set forth in
Section 6.10 (including without limitation for purposes of the definition of
“Pro Forma Basis” set forth in Section 1.01, (i) after consummation of any Asset
Disposition for consideration (cash and non-cash) in excess of $75,000,000 and
(ii) after consummation of any Acquisition for an Investment for consideration
(cash and non-cash) in excess of $75,000,000), such calculations shall be made
on a Pro Forma Basis.

31

 

--------------------------------------------------------------------------------

1.04Rounding.

Any financial ratios required to be maintained by the Borrowers on a
consolidated basis pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

1.05References to Agreements and Laws.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.

1.06Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).

Article II

COMMITMENTS and BORROWINGS

2.01Term Loans.

(a)

[Reserved].

(b)

Term Loan B.  Subject to the terms and conditions set forth herein, each Lender
severally made, on the Initial Funding Date, its portion of a separate SIX
MILLION DOLLAR ($6,000,000) term loan (identified as Loan 6050382-102 by NWFCS)
to the Borrowers in Dollars (“Term Loan B”).

(c)

Term Loan C.  Subject to the terms and conditions set forth herein, each Lender
severally made, on the Delayed Funding Date, its portion of a separate FORTY
MILLION DOLLAR ($40,000,000) term loan (identified as Loan 6219592-101 by NWFCS)
to the Borrowers in Dollars (“Term Loan C”).

(d)

Term Loan D.  Subject to the terms and conditions set forth herein, each Lender
severally made, on the Delayed Funding Date, its portion of a separate FORTY
MILLION DOLLAR ($40,000,000) term loan (identified as Loan 6219592-102 by NWFCS)
to the Borrowers in Dollars (“Term Loan D”).

(e)

Term Loan E.  Subject to the terms and conditions set forth herein, each Lender
severally made, on the Delayed Funding Date, its portion of a separate FORTY

32

 

--------------------------------------------------------------------------------

MILLION DOLLAR ($40,000,000) term loan (identified as Loan 6219592-103 by NWFCS)
to the Borrowers in Dollars (“Term Loan E”).

(f)

Term Loan F.  Subject to the terms and conditions set forth herein, each Lender
severally made, on December 5, 2014, its portion of a separate FORTY MILLION
DOLLAR ($40,000,000) term loan (identified as Loan 6219592-104 by NWFCS) to the
Borrowers in Dollars (“Term Loan F”).

(g)

Term Loan G.  Subject to the terms and conditions set forth herein, each Lender
severally made, on December 5, 2014, its portion of a separate FORTY MILLION
DOLLAR ($40,000,000) term loan (identified as Loan 6219592-105 by NWFCS) to the
Borrowers in Dollars (“Term Loan G”).

(h)

Term Loan H.  Subject to the terms and conditions set forth herein, each Lender
severally made, on December 5, 2014, its portion of a separate ONE HUNDRED TEN
MILLION DOLLAR ($110,000,000) term loan (identified as Loan 6219592-106 by
NWFCS) to the Borrowers in Dollars (“Term Loan H”).

(i)

Term Loan I.  Subject to the terms and conditions set forth herein, each Lender
severally made, on February 29, 2016, its portion of a separate TWENTY SEVEN
MILLION FIVE HUNDRED THOUSAND DOLLAR ($27,500,000) term loan (identified as Loan
6226610 by NWFCS) to the Borrowers in Dollars (“Term Loan I”).

(j)

Term Loan J.  Subject to the terms and conditions set forth in the Deltic Term
Loan Agreement, certain of the Lenders made, on August 27, 2015, their portion
of a separate ONE HUNDRED MILLION DOLLAR ($100,000,000) term loan (identified
as, with respect to the $83,000,000 held by American AgCredit, PCA, Loan 6238400
and with respect to the $17,000,000 held by NWFCS, Loan 6238383 by NWFCS) to
Deltic in Dollars (“Term Loan J”). The Term Loan J shall be maintained as a Loan
hereunder as of the Restatement Date.

(k)

Term Loan K.  Subject to the terms and conditions set forth herein, each Lender
severally agrees to make, on the Restatement Date, its portion of a separate
SIXTY FIVE MILLION DOLLAR ($65,000,000) term loan (identified as Loan 6238401 by
NWFCS) to the Borrowers in Dollars in an amount not to exceed such Lender’s Term
Loan K Commitment (“Term Loan K”).

(l)

Term Loan L.  Subject to the terms and conditions set forth herein, each Lender
severally agrees to make, on the Restatement Date, its portion of a separate
THIRTY FIVE MILLION DOLLAR ($35,000,000) term loan (identified as Loan 6238520
by NWFCS) to the Borrowers in Dollars in an amount not to exceed such Lender’s
Term Loan L Commitment (“Term Loan L”).

Amounts repaid on any of the respective Term Loans may not be reborrowed.

33

 

--------------------------------------------------------------------------------

2.02Borrowings.  

Each Lender made the amount of its Applicable Percentage of the Term Loan B
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office on the Initial Funding Date.  Each Lender made the
amount of its Applicable Percentage of Term Loan F, Term Loan G and Term Loan H
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office on December 5, 2014.  Each Lender made the amount
of its Applicable Percentage of Term Loan C, Term Loan D and Term Loan E
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office on the Delayed Funding Date. Each Lender made the
amount of its Applicable Percentage of Term Loan I available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office on February 29, 2016.  Each Loan Notice shall specify (i) the
applicable Borrower to which the proceeds of the Loan shall be disbursed, (ii)
the requested date of the Borrowing (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed by such Borrower and (iv) if
applicable, the duration of the interest period with respect thereto.  Each
Lender shall make the amount of its Applicable Percentage of each of the Term
Loan K and the Term Loan L available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 12:00 noon
on the Restatement Date. Upon satisfaction of the applicable conditions set
forth in Section 4.02, the Administrative Agent shall make all funds so received
available to the applicable Borrower designated to receive the proceeds of the
Loan in the Loan Notice in like funds as received by the Administrative Agent
either by (i) crediting the account of the applicable Borrower on the books of
NWFCS with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Administrative Borrower.

 

2.03Prepayments.

The Borrowers may, upon notice to the Administrative Agent, at any time or from
time to time voluntarily prepay a Term Loan in whole or in part subject to
Section 3.05 but otherwise without premium or penalty; provided that (i) such
notice must be in a form acceptable to the Administrative Agent and be received
by the Administrative Agent not later than 9:00 a.m. three Business Days prior
to any date of prepayment and (ii) any prepayment shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof,
or, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Term Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Subject to Section 2.15, each such
prepayment shall be applied to the applicable Term Loan in accordance with the
Lender’s respective Applicable Percentages.

34

 

--------------------------------------------------------------------------------

2.04Termination of Commitments.

Each Lender’s respective Commitments shall automatically terminate upon the
initial Borrowings of the applicable Term Loan pursuant to Section 2.01.

2.05Repayment of Loans.

(a)The Borrowers shall repay to the Lenders the aggregate outstanding principal
amount of each Term Loan on the respective Maturity Date therefor.

2.06Interest.

(a)Subject to the provisions of subsection (b) below, each Term Loan shall bear
interest on the outstanding principal amount thereof at the respective
Applicable Rate therefor.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at an
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by the Borrowers
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at an interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrowers
shall pay interest on the principal amount of all outstanding Obligations
hereunder at an interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto commencing, (x) with respect to the Term Loan J,
September 1, 2018, and (y) with respect to the Term Loan K and Term Loan L,
April 1, 2018 and, in each case, at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

35

 

--------------------------------------------------------------------------------

2.07Fees.

The Borrowers shall pay to the Administrative Agent the fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

2.08Computation of Interest and Fees.

All computations of interest for Loans other than (x) LIBOR Loans and (y) the
Term Loan J shall be made on the basis of a 365/366 day year and actual days
elapsed.  All computations of interest for LIBOR Loans shall be made on the
basis of a 360-day year and actual days elapsed (which results in more interest,
as applicable, being paid than if computed on the basis of a 365-day year). All
computations of interest for the Term Loan J shall be made on the basis of a
year of 360 days consisting of twelve 30-day months.  Interest shall accrue on
each Loan, for the day on which such Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which such Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.10(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

2.09Evidence of Debt.

The Term Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Term Loans made by the Lenders to the Borrowers and the
interest and payments thereon.  Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Upon the request of any Lender made through the
Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records.  Each Lender may attach schedules
to its Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

2.10Payments Generally.

(a)All payments to be made by the Borrowers shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
set-off.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in Same Day Funds not later than 12:00 noon on the
date specified herein.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received

36

 

--------------------------------------------------------------------------------

by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m., shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day.

(b)(i) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Borrowers a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing (it being understood that such customary fees shall not be subject to
the indemnification obligations of  the Borrowers pursuant to Section 10.04(b))
and (B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to the Borrowing.  If the Borrowers and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrowers shall be without prejudice to any claim the Borrowers may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Administrative Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender in immediately available funds with interest thereon,
for each day from and including the date such amount is

37

 

--------------------------------------------------------------------------------

distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)If any Lender makes available to the Administrative Agent funds for its share
of a Term Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrowers by
the Administrative Agent because the conditions to the Borrowing set forth in
Section 4.02 are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d)The obligations of the Lenders hereunder to make a Term Loan and to make
payments pursuant to Section 10.04(c) are several and not joint.  The failure of
any Lender to make its share of a Term Loan or to make any payment under Section
10.04(c) on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or to make
its payment under Section 10.04(c).

(e)Nothing herein shall be deemed to obligate any Lender to obtain the funds for
any Loan in any particular place or manner or to constitute a representation by
any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

2.11Sharing of Payments by Lenders.  

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on the
portion of a Term Loan made by it, resulting in such Lender’s receiving payment
of a proportion of the aggregate amount of such Term Loan and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
portions of such Term Loan held by the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective portions of the
applicable Term Loan and other amounts owing them, provided that:

(a)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(b)the provisions of this Section shall not be construed to apply to (y) any
payment made by or on behalf of the Borrowers pursuant to and in accordance with
the

38

 

--------------------------------------------------------------------------------

express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in all or any
part of its portion of the applicable Term Loan to any assignee or participant,
other than an assignment to the Borrowers or any of their Subsidiaries thereof
(as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.12Increase in Commitments.

(a)Provided there exists no Default (and no Default would result therefrom),
upon notice from the Administrative Borrower to the Administrative Agent (which
shall promptly notify the Lenders), the Borrowers may from time to time, request
a new term loan (an “Incremental Term Loan”) in an aggregate amount for all such
Incremental Term Loans not to exceed $150,000,000; provided, however, that the
Borrowers shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to such Incremental Term Loan, the Loan Parties would be in compliance
with the financial covenants set forth in Section 6.10; and provided further
that any Term Loan (i) shall rank pari passu in right of payment with the
existing Term Loans and shall have the same benefits of any additional
guaranties or collateral and (ii) shall be treated substantially the same as
(and in any event no more favorably than) the existing Term Loans. The
applicable Lenders shall approve the maturity, amortization, pricing, funding
and other terms of such Incremental Term Loan.  The aggregate amount of any
Incremental Term Loan hereunder shall be in a minimum amount of $10,000,000 (and
in integral multiples of $10,000,000 in excess thereof).  To achieve the full
amount of a requested Incremental Term Loan, the Borrowers may solicit increased
commitments from existing Lenders and/or invite additional Eligible Assignees to
become Lenders; provided, however, that no existing Lender shall be obligated
and/or required to accept an increase in its Commitment pursuant to this Section
2.12 unless it specifically consents to such increase in writing. Any Lender or
Eligible Assignee agreeing to increase its Commitment or provide a new
Commitment pursuant to this Section 2.12 (an “Incremental Term Loan Commitment”)
shall, in connection therewith, deliver to the Administrative Agent a new
commitment agreement in form and substance satisfactory to the Administrative
Agent and its counsel.

(b)If the Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrowers shall determine the effective date (the
“Incremental Term Loan Effective Date”) and the final allocation of such
Incremental Term Loan.  The Administrative Agent shall promptly notify the
Administrative Borrower and the Lenders of the final allocation of such
Incremental Term Loan and the Incremental Term Loan Effective Date and Schedule
2.01 hereto shall be deemed

39

 

--------------------------------------------------------------------------------

amended to reflect such increase and final allocation.  As a condition precedent
to such increase, in addition to any deliveries pursuant to subsection (a)
above, the Borrowers shall deliver to the Administrative Agent each of the
following in form and substance satisfactory to the Administrative Agent: (1) a
certificate of each Loan Party dated as of the Incremental Term Loan Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) certifying that,
before and after giving effect to such Incremental Term Loan, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct as of such earlier date, and except that for
purposes of this Section 2.12, the representations and warranties contained in
subsections (a) and (b) of Section 5.01 shall be deemed to refer to the most
recent financial statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.01, and (B) no Default exists; (2) a statement of
reaffirmation from each Loan Party pursuant to which each such Loan Party
ratifies this Agreement and the other Loan Documents and acknowledges and
reaffirms that, after giving effect to such increase, it is bound by all terms
of this Agreement and the other Loan Documents; (3) if the Incremental Term Loan
is being provided by an existing Lender, and such Lender is then in possession
of a Note, then a revised Note in favor of such Lender reflecting such Lender’s
Commitment after giving effect to such increase; (4) if the Incremental Term
Loan is being provided by a new Lender, a Note in favor of such Lender if so
requested by such Lender; and (5) payment of any applicable fee related to such
increase (including, without limitation, any applicable arrangement, upfront
and/or administrative fee).

(c)This Section shall supersede any provisions in Sections 2.10 or 10.01 to the
contrary.

(d)The Borrowers, Guarantors, Administrative Agent and the Lenders shall enter
into an amendment of this Agreement and the other Loan Documents as necessary to
evidence such Incremental Term Loan or to have it be guaranteed and secured by
the other Loan Documents (the “Incremental Term Loan Amendment”), and all
Lenders not providing the Incremental Term Loan hereby consent to such limited
scope amendment without future consent rights, provided that the pricing and
maturity shall be determined by the Borrowers and the Lenders.  Additionally,
the Borrowers, Guarantors and each Lender shall execute and deliver to
Administrative Agent any other documentation as the Administrative Agent shall
reasonably specify to evidence, guarantee or secure such Incremental Term
Loan.  The Incremental Term Loan Amendment, without the consent of any other
Lender, may effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, the Lenders and the Borrowers, to implement to terms of
the Incremental Term Loan, including amortization, pricing, maturity, and such
other technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent, the Lenders and the Borrowers in connection
with the establishment of such Incremental Term Loan.

40

 

--------------------------------------------------------------------------------

2.13Joint and Several Liability of Borrowers.

(a)Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.

(b)Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.

(c)If and to the extent that any of the Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d)The obligations of each Borrower under the provisions of this Section 2.13
constitute full recourse Obligations of such Borrower, enforceable against it to
the full extent of its properties and assets.

(e)Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower (in its capacity as a joint and several obligor in respect of
the Obligations of the other Borrowers) hereby waives notice of acceptance of
its joint and several liability, notice of occurrence of any Default or Event of
Default (except to the extent notice is expressly required to be given pursuant
to the terms of this Agreement), or of any demand for any payment under this
Agreement, notice of any action at any time taken or omitted by the
Administrative Agent or the Lenders under or in respect of any of the
Obligations, any requirement of diligence and, generally, all demands, notices
and other formalities of every kind in connection with this Agreement.  Each
Borrower hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the Administrative Agent or the Lenders at any time or times in respect of any
default by the other Borrowers in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Obligations or the addition, substitution or release, in whole or in part,
of the other Borrowers.  Without limiting the generality of the foregoing, each
Borrower (in its capacity as a joint and several obligor in respect of the
Obligations of the other Borrowers) assents to any other action or delay in
acting or any failure to act on the part of the Administrative Agent or the
Lenders, including, without limitation, any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with

41

 

--------------------------------------------------------------------------------

applicable Laws or regulations thereunder which might, but for the provisions of
this Section 2.13, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its Obligations under this Section
2.13, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the Obligations of such Borrower under
this Section 2.13 shall not be discharged except by performance and then only to
the extent of such performance.  The Obligations of each Borrower under this
Section 2.13 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Borrower or a Lender.  The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower or any of the Lenders.

(f)The provisions of this Section 2.13 are made for the benefit of the Lenders
and their successors and assigns, and may be enforced by them from time to time
against any of the Borrowers as often as occasion therefor may arise and without
requirement on the part of the Lenders first to marshal any of its claims or to
exercise any of its rights against the other Borrowers or to exhaust any
remedies available to it against the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy.  The provisions of this Section 2.13 shall remain in
effect until all the Obligations shall have been paid in full or otherwise fully
satisfied.  If at any time, any payment, or any part thereof, made in respect of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.13 will forthwith be
reinstated and in effect as though such payment had not been made.

(g)Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the Obligations of any Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal Law relating to
fraudulent conveyances or transfers) then the Obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable Law (whether federal or state and including, without limitation, the
Bankruptcy Code of the United States).

2.14Appointment of the Administrative Borrower.

Potlatch Forest and Potlatch Land & Lumber hereby appoint the Administrative
Borrower to act as their agent for all purposes under this Agreement (including,
without limitation, with respect to all matters related to the borrowing and
repayment of Loans) and agree that (a) the Administrative Borrower may execute
such documents on behalf of Potlatch Forest and Potlatch Land & Lumber as the
Administrative Borrower deems appropriate in its sole discretion and Potlatch
Forest and/or Potlatch Land & Lumber, as applicable, shall be obligated by all
of the terms of any such document executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent or the Lender to the
Administrative Borrower shall be deemed delivered to Potlatch Forest and
Potlatch Land & Lumber and (c) the Administrative Agent or the Lenders may
accept, and be permitted to rely on, any document, instrument or

42

 

--------------------------------------------------------------------------------

agreement executed by the Administrative Borrower on behalf of Potlatch Forest
and/or Potlatch Land & Lumber, as applicable.

2.15Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrowers may request (so long as no Default or
Event of Default exists), to the funding of the Term Loan in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrowers, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.

(b)Defaulting Lender Cure.  If the Borrowers and the Administrative Agent agree
in writing that a Lender is no longer a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein, that
Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause each Term Loan to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or

43

 

--------------------------------------------------------------------------------

payments made by or on behalf of the Borrowers while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01Taxes.

(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.

(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii)If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii)If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount

44

 

--------------------------------------------------------------------------------

withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b)Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Laws, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c)Tax Indemnifications.

(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Administrative Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.  Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to Section 3.01(c)(ii) below.

(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (y) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or a
Loan Party in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or

45

 

--------------------------------------------------------------------------------

legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest
error.  Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(d)Evidence of Payments. Upon request by the Administrative Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the Administrative Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the
Administrative Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Administrative Borrower or the
Administrative Agent, as the case may be.

(e)Status of Lenders; Tax Documentation.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Administrative Borrower and the Administrative Agent, at the time or times
reasonably requested by the Administrative Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Administrative Borrower or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Administrative Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Administrative Borrower or the
Administrative Agent as will enable the Borrowers or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Administrative Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and

46

 

--------------------------------------------------------------------------------

from time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent) an electronic copy (or an original if
requested by the Administrative Borrower or the Administrative Agent) of an
executed IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an electronic copy (or an original if requested by the
Administrative Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(II)executed originals of IRS Form W-8ECI;

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any such Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

(IV)to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Administrative Borrower or the
Administrative Agent) of an executed of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance

47

 

--------------------------------------------------------------------------------

Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Administrative Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Administrative
Borrower or the Administrative Agent), an electronic copy (or an original if
requested by the Administrative Borrower or the Administrative Agent) of any
other form prescribed by applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable Law to
permit the Borrowers or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Administrative Borrower and the Administrative Agent at the
time or times prescribed by Law and at such time or times reasonably requested
by the Administrative Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Administrative Borrower or the Administrative Agent as may be
necessary for the Borrowers and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Administrative Borrower and the Administrative Agent in
writing of its legal inability to do so.

48

 

--------------------------------------------------------------------------------

(f)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be.  If any Recipient determines, that it has received a
refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Loan
Party pursuant to this subsection the payment of which would place the Recipient
in a less favorable net after-Tax position than such Recipient would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This subsection shall not be construed to require
any Recipient to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party or any other
Person.

(g)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02Illegality.  

If any Lender reasonably determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for any Lender to
make, maintain or fund Loans whose interest is determined by reference to LIBOR,
or to determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Administrative Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBOR Loans shall be suspended until such Lender notifies the
Administrative Agent and the Administrative Borrower that the circumstances
giving rise to such determination no longer exist, which such Lender agrees to
do promptly after permitted by applicable Laws.  Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to a fixed rate Applicable Rate to be agreed upon by the Administrative
Agent and Borrower, either on the last day of the interest period therefor, if
such Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans and (y) if such notice asserts the illegality of such Lender

49

 

--------------------------------------------------------------------------------

determining or charging interest rates based upon the LIBOR, the Administrative
Agent shall during the period of such suspension compute the fixed Applicable
Rate applicable to such Lender without reference to the LIBOR component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the LIBOR.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

3.03Inability to Determine Rates.  

(a)If the Required Lenders reasonably determine that for any reason in
connection with any request for a LIBOR Loan or a continuation thereof that (a)
Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and interest period of such LIBOR
Loan, (b) adequate and reasonable means do not exist for determining the LIBOR
for any requested interest period with respect to a proposed LIBOR Loan, or (c)
the LIBOR for any requested interest period with respect to a proposed LIBOR
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Administrative
Borrower and each Lender.  Thereafter, the obligation of the Lenders to make or
maintain LIBOR Loans shall be suspended and, notwithstanding anything in this
Agreement to the contrary, (i) all unfunded LIBOR Loans shall be funded instead
as Base Rate Loans, (ii) all then existing LIBOR Loans shall be automatically
converted to Base Rate Loans on the next Interest Payment Date and (iii) all
such Loans shall remain Base Rate Loans until the Interest Payment Date
following the date the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice, at which time all such Base Rate Loans
shall automatically be converted back to LIBOR Loans.

(b)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested interest period, including, without limitation, because the applicable
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or 

(ii)the ICE Benchmark Administration or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining the interest rate of loans (such specific date, the
“Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR, then,
reasonably promptly after such determination by the Administrative Agent or
receipt by the Administrative Agent of such notice, as applicable,  the

50

 

--------------------------------------------------------------------------------

Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) (any such proposed
rate, a “LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes and any such amendment shall become effective at 5:00 p.m.
(New York time) on the fifth Business Day after the Administrative Agent shall
have posted such proposed amendment to all Lenders and the Borrower unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment. 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBOR Loans shall be suspended, (to the extent of the affected LIBOR Loans or
interest periods).  Upon receipt of such notice, the Borrower may revoke any
pending request for a conversion to or continuation of LIBOR Loans (to the
extent of the affected LIBOR Loans or interest periods) or, failing that, will
be deemed to have converted such request into a request for a conversion to Base
Rate Loans or continuation of Base Rate Loans (subject to the foregoing clause
(y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement (other than with respect to the Term Loan I, Term
Loan K and/or Term Loan L, for so long as there is a corresponding Swap Contract
with a Lender, Voting Participant or Affiliate of a Lender or Voting Participant
in place relating to such Term Loan I, Term Loan K and/or Term Loan L, as
applicable, that does not have a floor of zero).

(c)LIBOR Rate Reset. On the third, sixth and ninth anniversaries of the
Restatement Date (or such other date approximately preceding any such date as
Administrative Agent and the Borrowers may agree) (each such date, a “Reset
Reference Point”), Administrative Agent (i) shall determine the difference (in
basis points), if any, between the Current Cost of Funds (as defined below) as
of such Reset Reference Point and the Restatement Date Cost of Funds (as defined
below) and (ii) thereafter shall promptly notify the Lenders and the Borrowers
of such difference by delivering a certificate in form and substance mutually
acceptable to Administrative Agent and the Borrowers.  LIBOR shall be increased
or decreased, as applicable, by the amount of such difference (in a like amount
of basis points), which increase or decrease shall commence from and as of such
Reset Reference Point and shall remain in effect until the next Reset Reference
Point; provided that in no event shall LIBOR for any interest period be reduced
below zero; provided, further, that solely with respect to the Term Loan I, Term
Loan K and Term Loan L, LIBOR may be less than zero so long as there is a
corresponding Swap Contract with a Lender, Voting Participant or Affiliate of a
Lender or Voting Participant in place relating to such Term Loan I, Term Loan K
and/or Term Loan L, as applicable, that does not have a floor of zero. As used
in this subsection (c):

 

51

 

--------------------------------------------------------------------------------

“Current Cost of Funds” means, as of any Reset Reference Point, the amount (in
basis points and which amount shall be set forth as a negative number if the
amount in the following clause (x) is less than the amount in the subsequent
clause (y)), if any, by which (x) the LIBOR Floating Note Rate differs from (y)
LIBOR for an interest period of one month, in each case determined as of the
date that is two Business Days prior to such Reset Reference Point.

 

“Restatement Date Cost of Funds” means, as of the Restatement Date, 4 basis
points, which is the amount by which (x) the LIBOR Floating Note Rate differs
from (y) LIBOR for an interest period of one month, in each case determined as
of the date that is two Business Days prior to the Restatement Date.

“LIBOR Floating Note Rate” means, as of any date of determination, the estimated
funding cost (not the actual sale price), including standard underwriting fees,
for new three-year debt Securities indexed to the one-month LIBOR issued by the
Farm Credit Funding Corporation into the primary market based on market
observations on such date indicated at approximately 9:30 a.m., New York City
time; it being understood that such indications represent the Farm Credit
Funding Corporation’s best estimate of the cost of new debt issuances based on a
combination of daily surveys of selected farm credit selling group members
(participating bond dealers) and ongoing monitoring of the fixed income markets
for actual, recent, primary market issuance by other government- sponsors of
similar bonds and notes and pricing within related derivative markets,
particularly the interest rate swap market. Historical information on such
funding costs is available, for the prior week, on the Farm Credit Funding
Corporation’s website
http://www.farmcreditfunding.com/ffcb_live/fundingCostIndex.html) under the
“Output” tab of the most recent spreadsheet.

By way of example, assuming the Restatement Date Cost of Funds is 15 basis
points, (a) if the Current Cost of Funds as of a Reset Reference Point is 35
basis points, then LIBOR for any interest period shall be increased by 20 basis
points commencing from and as of such Reset Reference Point, and (b) if the
Current Cost of Funds as of a Reset Reference Point is –5 basis points (i.e.,
the LIBOR Floating Note Rate is 5 basis points less than LIBOR for an interest
period of one month, in each case as of such Reset Reference Point), then LIBOR
shall be decreased (but not below zero) by 20 basis points commencing from and
as of such Reset Reference Point.

3.04Increased Costs; Reserves on LIBOR Loans.  

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender;

52

 

--------------------------------------------------------------------------------

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or LIBOR Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost of such
Lender making, continuing or maintaining any Loan the interest on which is
determined by reference to LIBOR (or of maintaining its obligation to make any
such Loan), or to  reduce the amount of any sum received or receivable by such
Lender hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, the Borrowers will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender,
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law, then from time to time the Borrowers
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c)Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Administrative Borrower shall be conclusive absent manifest
error.  The Borrowers shall pay such Lender, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies the Administrative Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

53

 

--------------------------------------------------------------------------------

(e)Reserves on LIBOR Loans.  The Borrowers shall pay to each Lender, as long as
such Lender shall be required to maintain reserves with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each LIBOR Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), which
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrowers shall have received at least 15 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such
Lender.  If a Lender fails to give notice 15 days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable 15 days from
receipt of such notice.

3.05Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)any payment or prepayment of any Term Loan on a day other than an Interest
Payment Date or the Maturity Date for such Term Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); or

(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to borrow any applicable Term Loans on the Restatement
Date or to prepay any Loan on the date or in the amount notified by the
Administrative Borrower,

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded the portion
of each LIBOR Loan made by it at LIBOR for such Loan by a matching deposit or
other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Loan was in fact
so funded.

3.06Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.05, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then at the
request of the Administrative Borrower such Lender shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment

54

 

--------------------------------------------------------------------------------

of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01, as the case may be, in the future, and
(ii) in each case, would not subject such Lender, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender, as the case may be.  The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under Section
3.05, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07Survival.

All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder,
and resignation of the Administrative Agent.

Article IV

CONDITIONS PRECEDENT TO BORROWING

4.01Conditions to the Restatement Date.

The occurrence of the Restatement Date is subject to satisfaction of the
following conditions precedent:

(a)Loan Documents, Organization Documents, Etc.  The Administrative Agent’s
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Restatement Date (or, in the case of certificates of governmental officials, a
recent date before the Restatement Date) and each in form and substance
satisfactory to the Administrative Agent, its legal counsel, the Arranger and
each of the Lenders:

(i)executed counterparts of this Agreement and the other Loan Documents;

(ii)a Note executed by the Borrowers in favor of each Lender requesting a Note
for each applicable Term Loan;

(iii)copies of the Organization Documents of each Loan Party certified by a
secretary or assistant secretary of such Loan Party to be true and correct as of
the Restatement Date;

55

 

--------------------------------------------------------------------------------

(iv)such certificates of resolutions or other action, incumbency certificates
(including specimen signatures) and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in
(A) the jurisdiction of its incorporation or organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

(b)Opinions of Counsel.  The Administrative Agent shall have received (i) a
legal opinion of Lorrie D. Scott, Vice President, General Counsel and Corporate
Secretary of the Borrowers and Guarantors, and (ii) a legal opinion of Perkins
Coie LLP, special counsel to the Borrowers, in each case dated as of the
Restatement Date and in form and substance reasonably satisfactory to the
Administrative Agent;

(c)Officer’s Certificates.  The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrowers
as of the Restatement Date, in form and substance satisfactory to the
Administrative Agent, (i) stating that (A) the conditions specified in
Sections 4.02(a) and (b) have been satisfied as of the Restatement Date, (B) the
Borrowers are in compliance with all existing material financial obligations,
(C) all governmental, shareholder and third party consents and approvals, if
any, with respect to the Loan Documents and the transactions contemplated
thereby have been obtained (and attaching copies thereof), (D) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Borrower,
any Guarantor or any transaction contemplated by the Loan Documents, if such
action, suit, investigation or proceeding could have a Material Adverse Effect,
(E) immediately after giving effect to the Loans funded on the Restatement Date,
(1) no Default or Event of Default exists and (2) all representations and
warranties contained herein and in the other Loan Documents are true and correct
in all material respects, (ii) (A) attaching copies of all consents, licenses
and approvals required in connection with the execution, delivery and
performance by the Loan Parties and the validity against the Loan Parties of the
Loan Documents to which they are a party, and such consents, licenses and
approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required, and (iii) demonstrating
compliance with the financial covenants contained in Section 6.10 on a Pro Forma
Basis after giving effect to the funding of all of the Loans on or about the
Restatement Date.

(d)No Material Adverse Change.  There shall not have occurred a material adverse
change since December 31, 2017 in the business, assets, liabilities (actual or

56

 

--------------------------------------------------------------------------------

contingent), operations, condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole or in the facts and information
regarding such entities as represented to date.

(e)Evidence of Insurance.  Receipt by the Administrative Agent of evidence that
all insurance required to be maintained pursuant to the Loan Documents has been
obtained and is in effect.

(f)Merger.  Receipt by the Administrative Agent of the fully executed Merger
Agreement evidencing the Merger of Deltic into Portland Merger LLC, certified by
the Borrowers to be true and correct as of the Restatement Date and (ii)
evidence that the Merger has occurred in accordance with the terms of the Merger
Agreement.

(g)Intentionally deleted.  

(h)Fees.  Any fees required to be paid to the Administrative Agent, the
Arranger, and/or the Lenders on or before the Restatement Date shall have been
paid.

(i)Attorney Costs.  Unless waived by the Administrative Agent, the Borrowers
shall have paid all reasonable fees, expenses and disbursements of counsel to
the Administrative Agent to the extent invoiced prior to or on the Restatement
Date.

(j)Financial Statements.  The Administrative Agent shall have received the
Audited Financial Statements, which statements shall be reasonably satisfactory
to the Administrative Agent.

(k)Accuracy of Representations and Warranties.  The representations and
warranties of the Loan Parties contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
Restatement Date.

(l)No Default.  No Default shall exist and be continuing as of the Restatement
Date.

(m)Waiver of Borrower Rights.  Receipt by the Administrative Agent of the
executed Waiver of Borrower Rights.

(n)Other.  Receipt by the Lenders of such other assurances, certificates,
documents, consents or opinions as the Administrative Agent or the Lenders
reasonably may require.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.

57

 

--------------------------------------------------------------------------------

4.02Additional Conditions to the Borrowings.

The obligation of each Lender to fund its portion of the applicable Term Loan is
subject to the following conditions precedent:

(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of the Borrowing, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.01(a) and (b) shall be deemed to refer to the
most recent financial statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.

(b)No Default shall exist, or would result from the Borrowing or from the
application of proceeds thereof.

(c)There shall not have been commenced against any Consolidated Party an
involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed.

Article V

REPRESENTATIONS AND WARRANTIES

The Loan Parties, jointly and severally, represent and warrant to the
Administrative Agent and the Lenders that:

5.01Financial Condition.

(a)The Audited Financial Statements (i) have been audited by KPMG LLP, (ii) have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein and
(iii) present fairly (on the basis disclosed in the footnotes to such financial
statements) in all material respects the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.  The unaudited interim balance sheets of the Consolidated
Parties as at the end of, and the related unaudited interim statements of
earnings and of cash flows for, each quarterly period ended after December 31,
2017 and prior to the Restatement Date (i) have been prepared in accordance with
GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein and (ii) present fairly (on the basis
disclosed in the footnotes to such financial statements) in all material
respects the consolidated financial condition, results of operations and cash
flows of the Consolidated Parties as of such date and for such periods.  Except
for the Merger, during the period from

58

 

--------------------------------------------------------------------------------

December 31, 2017 to and including the Restatement Date, there has been no sale,
transfer or other disposition by any Consolidated Party of any material part of
the business or property of the Consolidated Parties, taken as a whole, and no
purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Consolidated Parties, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Restatement Date.  As of the Restatement Date, the Borrowers
and their Subsidiaries have no material liabilities (contingent or otherwise)
that are not reflected in the foregoing financial statements or in the notes
thereto.

(b)The financial statements delivered pursuant to Section 6.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements) the consolidated financial condition,
results of operations and cash flows of the Consolidated Parties as of such date
and for such periods.

5.02No Material Change; No Internal Control Event.

(a)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect other than facts,
circumstances, changes or events which, as of the Restatement Date, have been
disclosed in the Borrowers’ public filings with the SEC (to the extent so
disclosed).

(b)Since the date of the Audited Financial Statements, no Internal Control Event
has occurred that has not been (i) disclosed to the Administrative Agent and the
Lenders and (ii) remedied or otherwise diligently addressed (or is in the
process of being diligently addressed) by the Borrowers and/or the applicable
Loan Party in accordance with recommendations made by the Borrowers’ and/or such
Loan Party’s auditors.

5.03Organization and Good Standing.

Each of the Consolidated Parties (a) is duly organized, validly existing and is
in good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has the corporate or other necessary power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged
and (c) is duly qualified as a foreign entity and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, other than in such
jurisdictions where the failure to be so qualified and in good standing would
not reasonably be expected to have a Material Adverse Effect.

5.04Power; Authorization; Enforceable Obligations.

Each of the Loan Parties has the corporate or other necessary power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party, and in

59

 

--------------------------------------------------------------------------------

the case of the Borrowers, to obtain extensions of credit hereunder, and has
taken all necessary corporate or other necessary action to authorize the
borrowings and other extensions of credit on the terms and conditions of this
Agreement and to authorize the execution, delivery and performance of the Loan
Documents to which it is a party.  No consent or authorization of, filing with,
notice to or other similar act by or in respect of, any Governmental Authority
or any other Person is required to be obtained or made by or on behalf of any
Loan Party in connection with the borrowings or other extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of the Loan Documents to which such Loan Party is a party, except
for consents, authorizations, notices and filings described in Schedule 5.04,
all of which have been obtained or made or have the status described in such
Schedule 5.04.  This Agreement has been, and each other Loan Document to which
any Loan Party is a party will be, duly executed and delivered on behalf of the
Loan Parties.  This Agreement constitutes, and each other Loan Document to which
any Loan Party is a party when executed and delivered will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against such party
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.05No Conflicts.

Neither the execution and delivery of the Loan Documents, nor the consummation
of the transactions contemplated therein, nor performance of and compliance with
the terms and provisions thereof by such Loan Party will (a) violate or conflict
with any provision of its articles or certificate of incorporation or bylaws or
other organizational or governing documents of such Person, (b) violate,
contravene or materially conflict with any Law or any other law, regulation
(including, without limitation, Regulation U or Regulation X), order, writ,
judgment, injunction, decree or permit applicable to it, (c) violate, contravene
or conflict with contractual provisions of, or cause an event of default under,
any material indenture, loan agreement, mortgage, deed of trust, contract or
other agreement or instrument to which it is a party or by which it may be bound
or (d) result in or require the creation of any Lien upon or with respect to its
properties.

5.06No Default.

No Consolidated Party is in default in any respect under any contract, lease,
loan agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default could reasonably be expected to have a Material Adverse
Effect.  No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.

5.07Ownership; Liens.

Each Consolidated Party is the owner of, and has good and marketable title to,
all of its respective assets except for defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The Property of the Borrowers (including the Timberlands) and
their Subsidiaries are not subject to any Lien other than Permitted Liens.  The
Timberlands are not subject to any easements which, individually or in the

60

 

--------------------------------------------------------------------------------

aggregate, impair the value of the Timberlands as commercial timberlands in any
material respect or materially detract from the use of the Timberlands, in each
case taken as a whole, as such.

5.08Indebtedness.

Except as otherwise permitted under Section 7.01, the Consolidated Parties have
no Indebtedness.  Without limiting the foregoing, there are no Material
Subsidiaries that have incurred any Indebtedness related to the Borrowers,
including providing a Guarantee with respect to any Indebtedness of the
Borrowers, unless such Material Subsidiary has become a Guarantor in accordance
with Section 6.11.

5.09Litigation.

Schedule 5.09 sets forth any material litigation of the Company and its
Subsidiaries on the Restatement Date.  There does not exist any pending or, to
the knowledge of the Company, threatened action, suit or legal, equitable,
arbitration or administrative proceeding against the Company and its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect, and there has been no adverse change in the status of or in the
financial effect on the Company and its Subsidiaries as a result of the matters
described in Schedule 5.09.

5.10Taxes.

Each Consolidated Party has filed, or caused to be filed, all material tax
returns (Federal, state, local and foreign) required to be filed and paid
(a) all amounts of material taxes shown thereon to be due (including interest
and penalties) and (b) all other material taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangibles taxes) owing by it, except for such taxes (i) which are
not yet delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP.  No Loan Party is aware as of the Restatement Date of any
proposed material tax assessments against it or any other Consolidated Party.

5.11Compliance with Law.

Each Consolidated Party is in compliance with all Laws and all other laws,
rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply could not reasonably be expected to have a Material Adverse
Effect.  No Law could reasonably be expected to cause a Material Adverse Effect.

5.12ERISA.

Except as disclosed and described in Schedule 5.12 attached hereto:

(a)During the five-year period prior to the date on which this representation is
made or deemed made: (i) no ERISA Event has occurred, and, to the best knowledge
of the Responsible Officers of the Loan Parties, no event or condition has
occurred or exists

61

 

--------------------------------------------------------------------------------

as a result of which any ERISA Event could reasonably be expected to occur, with
respect to any Plan; (ii) each Plan has been maintained, operated, and funded in
compliance with its own terms and in material compliance with the provisions of
ERISA, the Code, and any other applicable Federal or state laws; (iii) no Lien
in favor of the PBGC or a Plan has arisen or is reasonably likely to arise on
account of any Plan; and (iv) the minimum required contribution (as defined in
Code Section 430(a)) has been contributed for any Pension Plan except if the
failure to make the minimum required contribution could not reasonably be
expected to have a Material Adverse Effect.

(b)The projected benefit obligation under each Single Employer Plan, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made (determined, in each case, in accordance with FASB ASC 715,
utilizing the actuarial assumptions used in such Plan’s most recent actuarial
valuation report), did not exceed as of such valuation date the fair market
value of the assets of such Plan by more than $150,000,000 in the aggregate for
all such Plans.

(c)Neither any Consolidated Party nor any ERISA Affiliate has incurred, or, to
the best knowledge of the Responsible Officers of the Loan Parties, could be
reasonably expected to incur, any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan.  Neither any Consolidated Party
nor any ERISA Affiliate would become subject to any withdrawal liability under
ERISA if any Consolidated Party or any ERISA Affiliate were to withdraw
completely from all Multiemployer Plans and Multiple Employer Plans as of the
valuation date most closely preceding the date on which this representation is
made or deemed made.  Neither any Consolidated Party nor any ERISA Affiliate has
received any notification that any Multiemployer Plan is in reorganization
(within the meaning of Section 4241 of ERISA), is insolvent (within the meaning
of Section 4245 of ERISA), or has been terminated (within the meaning of Title
IV of ERISA), and no Multiemployer Plan is, to the best knowledge of the
Responsible Officers of the Loan Parties, reasonably expected to be in
reorganization, insolvent, or terminated.

(d)No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) other than as exempted under Section 408 of ERISA or
breach of fiduciary responsibility has occurred with respect to a Plan which has
subjected or may subject any Consolidated Party or any ERISA Affiliate to any
material liability under Sections 406, 409, 502(i), or 502(l) of ERISA or
Section 4975 of the Code, or under any agreement or other instrument pursuant to
which any Consolidated Party or any ERISA Affiliate has agreed or is required to
indemnify any Person against any such liability.

(e)Except as reported in the Audited Financial Statements, neither any
Consolidated Party nor any ERISA Affiliate has any material liability with
respect to “expected post-retirement benefit obligations” within the meaning of
FASB ASC 715.  Each Plan which is a welfare plan (as defined in Section 3(1) of
ERISA) to which Sections 601-609 of ERISA and Section 4980B of the Code apply
has been administered in compliance in all material respects of such sections.

62

 

--------------------------------------------------------------------------------

(f)Neither the execution and delivery of this Agreement nor the consummation of
the financing transactions contemplated hereunder will involve any transaction
which is subject to the prohibitions of Sections 404, 406 or 407 of ERISA or in
connection with which a tax could be imposed pursuant to Section 4975 of the
Code.  The representation by the Loan Parties in the preceding sentence is
subject, in the event that the source of the funds used by the Lenders in
connection with this transaction is an insurance company’s general asset
account, to the application of Prohibited Transaction Class Exemption 95-60, 60
Fed. Reg. 35,925 (1995), compliance with the regulations issued under
Section 401(c)(1)(A) of ERISA, or the issuance of any other prohibited
transaction exemption or similar relief, to the effect that assets in an
insurance company’s general asset account do not constitute assets of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code.

(g)Borrower represents and warrants as of the Restatement Date that the Borrower
is not and will not be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments.

 

5.13Corporate Structure; Capital Stock, Etc.

The corporate capital and ownership structure of the Consolidated Parties as of
the Restatement Date is as described on Schedule 5.13.  Set forth on
Schedule 5.13 is a complete and accurate list as of the Restatement Date with
respect to each of the Borrowers’ direct and indirect Subsidiaries of
(i) jurisdiction of incorporation, (ii) number of shares of each class of
Capital Stock outstanding, (iii) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Consolidated Parties and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto as of the Restatement Date.  The outstanding Capital Stock of all such
Persons is validly issued, fully paid and non-assessable and is owned by the
Consolidated Parties, directly or indirectly, in the manner set forth on
Schedule 5.13, free and clear of all Liens.  Other than as set forth in
Schedule 5.13, none of the Borrowers’ Subsidiaries has outstanding any
securities convertible into or exchangeable for its Capital Stock nor does any
such Person have outstanding any rights to subscribe for or to purchase or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or claims of any
character relating to its Capital Stock.

5.14Governmental Regulations, Etc.

(a)None of the transactions contemplated by this Agreement (including, without
limitation, the direct or indirect use of the proceeds of the Loans) will
violate or result in a violation of the Securities Act, the Securities Exchange
Act of 1934 or any of Regulations U and X.  If requested by any Lender or the
Administrative Agent, the Borrowers will furnish to the Administrative Agent and
each Lender a statement, in conformity with the requirements of FR Form U-1
referred to in Regulation U, that no part of the proceeds of the Loans will be
used, directly or indirectly, for the purpose of

63

 

--------------------------------------------------------------------------------

“buying” or “carrying” any “margin stock” within the meaning of Regulations U
and X, or for the purpose of purchasing or carrying or trading in any
securities.

(b)None of the Consolidated Parties is (i) an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended, (ii) a “holding company” as defined in, or
otherwise subject to regulation under, the Public Utility Holding Company Act of
1935, as amended or (iii) subject to regulation under any other Federal or state
statute or regulation which limits its ability to incur Indebtedness.

5.15Purpose of Loans.

The proceeds of (w) the Term Loans (other than the Term Loan I, the Term Loan J,
the Term Loan K and the Term Loan L) hereunder shall be used solely by the
Borrowers to fund (or refinance prior fundings for) timberland, timberland lease
or timber deed purchases, (x) the Term Loan I hereunder shall be used solely by
the Borrowers to refinance existing Indebtedness, (y) the Term Loan J shall be
used solely by the Borrowers to refinance existing Indebtedness, to finance
working capital needs, to finance acquisitions and for other general corporate
purposes of the Borrowers and their Subsidiaries and (z) the Term Loan K and the
Term Loan L hereunder shall be used solely by the Borrowers to (i) refinance
existing Indebtedness, (ii) pay fees and expenses incurred in connection
herewith, and (iii) for general corporate purposes of the Borrowers and their
Subsidiaries.

5.16Environmental Matters.

Except as disclosed and described on Schedule 5.16 or except as could not
reasonably be expected to result in a Material Adverse Effect:

(a)Each of the real Properties and all operations at the real Properties are in
compliance with all applicable Environmental Laws, there is no violation of any
Environmental Law with respect to the real Properties or the businesses, and to
the best knowledge of the Responsible Officers of the Loan Parties, there are no
conditions relating to the real Properties or the businesses that could give
rise to liability under any applicable Environmental Laws.

(b)None of the real Properties contains, or to the best knowledge of the
Responsible Officers of the Loan Parties, has previously contained, any
Hazardous Materials at, on or under the real Properties in amounts or
concentrations that constitute or constituted a violation of, or could give rise
to liability under, Environmental Laws.

(c)No Consolidated Party has received any written or verbal notice of, or
inquiry from any Governmental Authority alleging any violation, non-compliance,
liability or potential liability pursuant to, or regarding compliance with,
Environmental Laws with regard to any of the real Properties or the businesses,
nor does any Responsible Officer of any Loan Party have knowledge or reason to
believe that any such notice will be received or is being threatened.

64

 

--------------------------------------------------------------------------------

(d)Hazardous Materials have not been transported or disposed of from the real
Properties, or generated, treated, stored or disposed of at, on or under any of
the real Properties or any other location, in each case by or on behalf of any
Consolidated Party in violation of, or in a manner that to the best knowledge of
the Responsible Officers of the Loan Parties could give rise to liability under,
any applicable Environmental Law.

(e)No judicial proceeding or governmental or administrative action is pending
or, to the best knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Consolidated Parties, the real Properties or the businesses.

(f)There has been no release, or threat of release, of Hazardous Materials at or
from the real Properties, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party in
connection with the real Properties or otherwise in connection with the
businesses, in violation of or in amounts or in a manner that to the best
knowledge of the Responsible Officers of the Loan Parties could give rise to
liability under Environmental Laws.

5.17Solvency.

The Loan Parties are Solvent on a consolidated basis.

5.18Investments.

All Investments of each Consolidated Party are Permitted Investments.

5.19Disclosure.

Neither this Agreement nor any financial statements delivered to the Lenders nor
any other document, certificate or statement furnished to the Lenders by or on
behalf of any Consolidated Party in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained
therein or herein not misleading.

5.20No Burdensome Restrictions.

No Consolidated Party is a party to any agreement or instrument or subject to
any other obligation or any charter or corporate restriction or any provision of
any applicable Law which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.21Brokers’ Fees.

No Consolidated Party has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
any of the transactions contemplated under the Loan Documents.

65

 

--------------------------------------------------------------------------------

5.22Labor Matters.

None of the Consolidated Parties has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five years which
has had or could reasonably be expected to have a Material Adverse Effect.

5.23REIT Status.

PotlatchDeltic is duly organized as a REIT.

5.24Business Locations.

Set forth on Schedule 5.24(a) is the chief executive office, jurisdiction of
incorporation or formation and principal place of business of each Loan Party as
of the Restatement Date. Set forth on Schedule 5.24(b) is a list of all
Timberlands that are owned by the Loan Parties as of the Restatement Date, which
list sets forth the county and state in which such Timberlands are located and
the approximate acreage in each state.  Set forth on Schedule 5.24(c) is a list
of all Manufacturing Facilities that are owned by the Loan Parties as of the
Restatement Date, which list sets forth the city, county and state in which each
such Manufacturing Facility is located.

5.25Casualty, Etc.

Neither the business nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.26Intellectual Property.

The Consolidated Parties own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the best
knowledge of the Borrowers, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Consolidated Parties infringes upon any
rights held by any other Person.

5.27Insurance.

The properties of the Consolidated Parties are insured with financially sound
and reputable insurance companies not Affiliates of the Borrowers, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrowers or the applicable Subsidiary operates.

66

 

--------------------------------------------------------------------------------

5.28Anti-Corruption Laws.

The Borrower and its Subsidiaries have conducted their businesses in compliance
with applicable anti-corruption laws and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such laws.

Article VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or a Term Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party
hereby covenants and agrees to the following:

6.01Information Covenants.

The Loan Parties will furnish, or cause to be furnished, to the Administrative
Agent and each of the Lenders:

(a)Annual Financial Statements.  As soon as available, but in any event no later
than the earlier of (i) the 90th day after the end of each fiscal year of the
Borrowers and (ii) the day that is three (3) Business Days after the date the
Borrowers’ annual report on Form 10-K is required to be filed with the SEC, a
consolidated balance sheet of the Consolidated Parties as of the end of such
fiscal year, together with related consolidated statements of income,
comprehensive income, cash flows and stockholders’ equity for such fiscal year,
in each case setting forth in comparative form consolidated figures for the
preceding fiscal year, all such financial information described above to be in
reasonable form and detail and audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP (except for
changes with which such accountants concur) and shall not be limited as to the
scope of the audit or qualified as to the status of the Consolidated Parties as
a going concern or any other material qualifications or exceptions.

(b)Quarterly Financial Statements.  As soon as available, but in any event no
later than the earlier of (i) the 45th day after the end of each of the first
three fiscal quarters of each fiscal year of the Borrowers and (ii) the day that
is three (3) Business Days after the date the Borrowers’ quarterly report on
Form 10-Q is required to be filed with the SEC, a consolidated balance sheet of
the Consolidated Parties as of the end of such fiscal quarter, together with
related consolidated statements of income, comprehensive income and cash flows
for such fiscal quarter, in each case setting forth in comparative form
consolidated figures for (x) the corresponding period of the preceding fiscal
year with respect to the income, comprehensive income and cash flow statements
of the Consolidated Parties and (y) the end of the preceding fiscal year with
respect to the balance sheet of the Consolidated Parties, all such financial
information described above to be in reasonable form and detail and reasonably
acceptable to the Administrative

67

 

--------------------------------------------------------------------------------

Agent, and accompanied by a certificate of a Responsible Officer of
PotlatchDeltic to the effect that such quarterly financial statements fairly
present in all material respects the financial condition of the Consolidated
Parties and have been prepared in accordance with GAAP, subject to changes
resulting from audit and normal year-end audit adjustments.

(c)Officer’s Compliance Certificate.  At the time of delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b) above, a duly completed
Compliance Certificate signed by a Responsible Officer of PotlatchDeltic
substantially in the form of Exhibit B (i) demonstrating compliance with the
financial covenants contained in Section 6.10 by calculation thereof as of the
end of each such fiscal period and (ii) stating that no Default or Event of
Default exists, or if any Default or Event of Default does exist, specifying the
nature and extent thereof and what action the Loan Parties propose to take with
respect thereto.

(d)Annual Budgets.  Within 30 days after the end of each fiscal year of the
Borrowers, beginning with the fiscal year ending December 31, 2018, an annual
budget of the Consolidated Parties containing, among other things, pro forma
consolidated financial statements (including consolidated income statement,
consolidated balance sheet and consolidated statement of cash flows) for the
next fiscal year.

(e)Auditor’s Reports.  Promptly upon receipt thereof, a copy of any other report
or “management letter” submitted by independent accountants to any Consolidated
Party in connection with any annual, interim or special audit of the books of
such Person.

(f)Reports.  Promptly upon transmission or receipt thereof, (i) copies of any
filings and registrations with, and reports to or from, the SEC, or any
successor agency, and copies of all financial statements, proxy statements,
notices and reports as any Consolidated Party shall send to its shareholders or
to a holder of any Indebtedness owed by any Consolidated Party in its capacity
as such a holder and (ii) upon the reasonable request of the Administrative
Agent, all reports and material written information to and from the United
States Environmental Protection Agency, or any state or local agency responsible
for environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.

(g)Notices.  Upon any Responsible Officer of a Loan Party obtaining knowledge
thereof, the Loan Parties will give written notice to the Administrative Agent
and the Lenders (i) immediately of the occurrence of an event or condition
consisting of a Default or Event of Default, specifying the nature and existence
thereof and what action the Loan Parties propose to take with respect thereto,
(ii) promptly of the occurrence of any of the following with respect to any
Consolidated Party: (A) of any matter that has resulted or could be reasonably
expected to result in a Material Adverse Effect including without limitation
(I) the pendency or commencement of any litigation, arbitral or governmental
proceeding against such Person which if adversely determined is likely to have a
Material Adverse Effect or (II) the institution of any proceedings against such
Person with respect to, or the receipt of notice by such Person of potential
liability or

68

 

--------------------------------------------------------------------------------

responsibility for violation, or alleged violation of any Federal, state or
local law, rule or regulation, including but not limited to, Environmental Laws,
the violation of which could have a Material Adverse Effect, (B) any material
change in accounting policies or financial reporting practices by such Person,
(C) the occurrence of any Internal Control Event or (D) any announcement by
Moody’s or S&P of any change or possible change in a Debt Rating and (iii)
notice of a change to the list of Manufacturing Facilities contained in Schedule
5.24(c).

(h)ERISA.  Upon any Responsible Officer of a Loan Party obtaining knowledge
thereof, the Loan Parties will give written notice to the Administrative Agent
promptly (and in any event within fifteen Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or could reasonably be expected to constitute, an ERISA Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Loan
Parties or any ERISA Affiliates, or of a determination that any Multiemployer
Plan is in reorganization or insolvent (both within the meaning of Title IV of
ERISA); (iii) the failure to make full payment on or before the due date
(including extensions) thereof of all amounts which any Consolidated Party or
any ERISA Affiliate is required to contribute to each Plan pursuant to its terms
and as required to meet the minimum funding standard set forth in ERISA and the
Code with respect thereto; or (iv) any change in the funding status of any Plan,
in each case that could reasonably be expected to have a Material Adverse
Effect, together with a description of any such event or condition or a copy of
any such notice and a statement by a Responsible Officer of the Borrowers
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken by the Loan Parties with respect thereto.  Promptly upon request, the Loan
Parties shall furnish the Administrative Agent and the Lenders with such
additional information concerning any Plan as may be reasonably requested,
including, but not limited to, copies of each annual report/return (Form 5500
series), as well as all schedules and attachments thereto required to be filed
with the Department of Labor and/or the IRS pursuant to ERISA and the Code,
respectively, for each “plan year” (within the meaning of Section 3(39) of
ERISA).

(i)Other Information.  With reasonable promptness upon any such request, such
other information regarding the business, properties or financial condition of
any Consolidated Party as the Administrative Agent or any Lender may reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), (b) or (f) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which PotlatchDeltic posts such
documents, or provides a link thereto on PotlatchDeltic’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrowers’ behalf on SyndTrak, IntraLinks  or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that: (i) upon written request
by the Administrative Agent, PotlatchDeltic shall deliver paper copies of such
documents to the Administrative Agent until a written request to cease
delivering

69

 

--------------------------------------------------------------------------------

paper copies is given by the Administrative Agent and (ii) PotlatchDeltic shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
PotlatchDeltic shall be required to provide paper copies of the Compliance
Certificates required by Section 6.01(c) to the Administrative Agent.  Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrowers with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders information provided by or on behalf
of the Borrowers hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on SyndTrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders who may have personnel who do not wish to receive material non-public
information with respect to the Borrowers or their Affiliates, or their
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities) (each, a “Public Lender”).  The Borrowers hereby agree that they
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have
authorized the Administrative Agent, the Arranger and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrowers or
their securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

6.02Preservation of Existence, Franchises and REIT Status.

Except as a result of or in connection with a dissolution, merger or disposition
of a Subsidiary not prohibited by Section 7.04 or Section 7.05, each Loan Party
will, and will cause each of its Subsidiaries to, do all things necessary to (a)
preserve and keep in full force and effect its existence, (b) where failure to
do so could reasonably be expected to have a Material Adverse Effect, preserve
and keep in full force and effect its rights, franchises and authority and (c)
in the case of PotlatchDeltic, maintain REIT status.

70

 

--------------------------------------------------------------------------------

6.03Books and Records.

Each Loan Party will, and will cause each of its Subsidiaries to, keep complete
and accurate books and records of its transactions in accordance with GAAP
(including the establishment and maintenance of appropriate reserves).

6.04Compliance with Law.

Each Loan Party will, and will cause each of its Subsidiaries to:

(a)comply with all Laws applicable to it and its Property if noncompliance with
any such Laws could reasonably be expected to have a Material Adverse Effect.

(b)without limiting the generality of the foregoing clause (a), comply, and
cause all lessees and other Persons operating or occupying its properties to
comply with all applicable Environmental Laws and environmental permits; obtain
and renew all environmental permits necessary for its operations and properties;
and conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Hazardous Materials from any of its properties, in accordance with the
requirements of all Environmental Laws if, in each case, such noncompliance,
action or inaction (i) could reasonably be expected to have a Material Adverse
Effect or (ii) materially diminishes the Consolidated Timberland Value;
provided, however, that neither the Borrowers nor any of their Subsidiaries
shall be required to undertake any such cleanup, removal, remedial or other
action to the extent that its obligation to do so is being contested in good
faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.

6.05Payment of Taxes and Other Claims.

Each Loan Party will, and will cause each of its Subsidiaries to, pay and
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its Properties, before
they shall become delinquent and (b) all lawful claims (including claims for
labor, materials and supplies) which, if unpaid, might give rise to a Lien upon
any of its properties; provided, however, that no Consolidated Party shall be
required to pay any such tax, assessment, charge, levy or claim which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves therefor have been established in accordance with GAAP.

6.06Insurance.

Each Loan Party will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, property insurance and business interruption
insurance) with financially sound and reputable insurance companies not
Affiliates of the Borrowers (excluding the Borrowers’ mutual insurance
arrangement for workers compensation insurance in Idaho), with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts covering such risks and

71

 

--------------------------------------------------------------------------------

liabilities and with such deductibles or self insurance retentions as are
customarily carried under similar circumstances by such other Persons.

6.07Maintenance of Property; Management of Timberlands.

Each Loan Party will, and will cause each of its Subsidiaries to, maintain and
preserve its properties and equipment material to the conduct of its business in
good repair, working order and condition, normal wear and tear and Involuntary
Dispositions excepted.  Each Loan Party will, and will cause each of its
Subsidiaries to, manage its Timberlands in accordance with the guidelines
established by either SFI, Inc. or the Forest Stewardship Council.

6.08Use of Proceeds.

The Borrowers will use the proceeds of the Term Loans solely for the purposes
set forth in Section 5.15.

6.09Audits/Inspections.

Upon reasonable notice and during normal business hours, each Loan Party will,
and will cause each of its Subsidiaries to, permit representatives appointed by
the Administrative Agent or the Required Lenders, including, without limitation,
independent accountants, agents, attorneys, and appraisers to visit and inspect
its property, including its books and records, its accounts receivable and
inventory, its facilities and its other business assets, and to make photocopies
or photographs thereof and to write down and record any information such
representative obtains and shall permit the Administrative Agent or its
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees and
representatives of such Person; provided, however, that when an Event of Default
has occurred and is continuing, the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrowers at any time during normal business
hours and, to the extent commercially practicable, with advance notice.

6.10Financial Covenants.

(a)Interest Coverage Ratio.  The Interest Coverage Ratio, as of the last day of
each fiscal quarter of the Consolidated Parties, shall be greater than or equal
to 3.00 to 1.00.

(b)Leverage Ratio.  The Consolidated Leverage Ratio shall at all times not be
greater than 40%.

6.11Additional Guarantors.

The Administrative Borrower shall notify the Administrative Agent at the time
that any Person becomes a wholly-owned Material Subsidiary that has given a
guaranty of, or otherwise incurred any Indebtedness related to the Borrowers,
and promptly thereafter (and in any event within 30 days), cause each such
Person (other than any Foreign Subsidiary to the extent the joinder as a
Guarantor by such Foreign Subsidiary could reasonably be expected to (1)  cause
the

72

 

--------------------------------------------------------------------------------

undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent or (2) result in any material
adverse tax consequences) to (i) become a Guarantor by executing and delivering
to the Administrative Agent a Joinder Agreement, and (ii) deliver to the
Administrative Agent documents of the types referred to in clauses (iii),
(iv) and (v) of Section 4.01(a) and favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to herein), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

6.12Performance of Obligations.

Each of the Loan Parties will, and will cause each of its Subsidiaries to, pay
when due all Indebtedness under all material agreements, indentures, mortgages,
security agreements or other debt instruments to which it is a party or by which
it is bound.

6.13Timberland Valuation Updates.

The Borrowers will obtain, at their expense, and deliver to the Administrative
Agent (i) on or before June 30, 2018 (with up to two (2) 30-day extensions of
such due date, as approved at the sole discretion of the Administrative Agent)
and on or before March 31, 2020 and every other year thereafter unless mandated
more frequently by the Required Lenders, a Timberland Valuation Update from the
Timberland Valuation Consultant as of the prior December 31 and (ii) on or
before the last day of each of January, April, July and October, a report or
reports prepared by the Borrowers and in form and substance satisfactory to the
Administrative Agent, of harvesting, acquisitions and divestitures of
Timberlands as of the last day of the immediately preceding calendar quarter and
reflecting the changes to the Timberlands since the most recently delivered
Timberland Valuation Update. The Borrowers and their Subsidiaries will promptly
provide the Timberland Valuation Consultant with any information reasonably
necessary or requested by such Timberland Valuation Consultant to complete or
perform any Timberland Valuation Update.

6.14Farm Credit Equity.

(a)The Administrative Borrower will pay for stock or participation certificates
evidencing equity interests in NWFCS and required to be acquired by the
Administrative Borrower pursuant to this Section 6.14 upon request of NWFCS.

(b)So long as (i) any Farm Credit Lender is a Lender or Voting Participant
hereunder and (ii) such Farm Credit Lender has notified the Borrowers that it is
eligible to receive patronage distributions directly from such Farm Credit
Lender or one of its Affiliates on account of its portion of a Term Loan made
(or participated in) by such Farm Credit Lender hereunder, the Administrative
Borrower will, as a condition to receiving such patronage distributions, acquire
equity in such Farm Credit Lender or one of its Affiliates in such amounts and
at such times as such Farm Credit Lender may require in accordance with such
Farm Credit Lender’s or its Affiliate’s bylaws and capital plan (as each may be
amended from time to time), except that the maximum amount of

73

 

--------------------------------------------------------------------------------

equity that the Administrative Borrower may be required to acquire in such Farm
Credit Lender or one of its Affiliates in connection with the portion of such
Term Loan made by such Farm Credit Lender hereunder may not exceed the maximum
amount permitted by the relevant bylaws and the capital plan (x) at the time
this Agreement is entered into or (y) in the case of a Farm Credit Lender that
becomes a Lender or Voting Participant as a result of an assignment or sale of
participation, at the time of the closing of the related assignment or sale of
participation.  The Administrative Borrower acknowledges receipt of the
documents described on Schedule 6.14 (the “Farm Credit Equity Documents”), which
describe the nature of all of the Administrative Borrower’s stock and
participation certificates in the respective Farm Credit Lenders (or Affiliates
thereof) acquired in connection with the Term Loans from the Farm Credit Lenders
hereunder (the “Farm Credit Equities”) as well as relevant capitalization
requirements, and agrees to be bound by the terms thereof.

(c)Each party hereto acknowledges that (i) the Farm Credit Equity Documents (as
each may be amended from time to time) shall govern (x) the rights and
obligations of the parties with respect to the Farm Credit Equities and any
patronage refunds or other distributions made on account thereof or on account
of the Administrative Borrower’s patronage with the respective Farm Credit
Lenders, (y) the Administrative Borrower’s eligibility for patronage
distributions from the respective Farm Credit Lenders (in the form of Farm
Credit Equities and cash) and (z) patronage distributions, if any, in the event
of a sale by a Farm Credit Lender of participations in the Commitment of and the
portion of a Term Loan made by such Farm Credit Lender, (ii) patronage refunds
or other distributions by each Farm Credit Lender are subject to various
conditions, including approval by the applicable board of directors of such Farm
Credit Lender with respect to each such refund or other distribution and (iii)
the Administrative Borrower (and not an Affiliate of any Borrower) will be the
owner of the Farm Credit Equities issued by the applicable Farm Credit Lender or
an Affiliate thereof, and that the Administrative Borrower’s designated voter as
the owner of such Farm Credit Equities shall at all times be the Chief Financial
Officer of the Administrative Borrower; provided, however, that the
Administrative Borrower may change such designated voter to another officer of
the Administrative Borrower upon prior written notice to the Administrative
Agent (such notice to be promptly distributed to each Farm Credit Lender).  Each
Farm Credit Lender reserves the right to assign, or sell participations in, all
or any part of its Commitment or outstanding portion of a Term Loan hereunder on
a non-patronage (or lower-patronage) basis in accordance with the provisions of
Section 10.06 of this Agreement.

(d)Each party hereto acknowledges that each Farm Credit Lender has a statutory
first lien pursuant to the Farm Credit Act of 1971 (as amended from time to
time) on all Farm Credit Equities of such Farm Credit Lender that the
Administrative Borrower may now own or hereafter acquire, which statutory lien
shall be for such Farm Credit Lender’s sole and exclusive benefit.  The Farm
Credit Equities of a particular Farm Credit Lender shall not constitute security
for the Obligations due to any other Lender.  To the extent that any of the Loan
Documents create a Lien on the Farm Credit Equities of a Farm Credit Lender or
on patronage accrued by such Farm Credit Lender for the account of the
Administrative Borrower (including, in each case, proceeds

74

 

--------------------------------------------------------------------------------

thereof), such Lien shall be for such Farm Credit Lender’s sole and exclusive
benefit and shall not be subject to pro rata sharing hereunder.  Neither the
Farm Credit Equities nor any accrued patronage shall be offset against the
Obligations except that, in an Event of Default, a Farm Credit Lender may elect,
solely at its discretion and with respect to the Farm Credit Equities issued by
it, to apply the cash portion of any patronage distribution or retirement of
equity to amounts due under this Agreement.  The Administrative Borrower
acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Administrative Borrower.  No Farm
Credit Lender shall have any obligation to retire any Farm Credit Equities upon
the occurrence and continuance of any Event of Default or Default by the
Administrative Borrower, or at any other time, either for application to the
Obligations or otherwise.

6.15Anti-Corruption Laws.

The Borrowers will conduct their businesses in compliance with applicable
anti-corruption laws and maintain policies and procedures designed to promote
and achieve compliance with such laws.

Article VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, or a Term Loan or any
other Obligation hereunder shall remain unpaid or unsatisfied, each Loan Party
hereby covenants and agrees to the following:

7.01Indebtedness.

The Loan Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness arising under this Agreement and the other Loan Documents;

(b)Indebtedness of the Borrowers and their Subsidiaries set forth in Schedule
7.01 (and renewals, refinancings and extensions thereof; provided that (x) the
amount of such Indebtedness is not increased at the time of such renewal,
refinancing or extension, (y) the terms of such renewal, refinancing or
extension are materially not less favorable to such Borrowers or Subsidiary,
taken as a whole and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date);

(c)purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Lease Obligations) hereafter incurred by the Borrowers or
any of their Subsidiaries to finance the purchase of fixed assets provided that
(i) the total of all such Indebtedness for all such Persons taken together along
with all Indebtedness incurred pursuant to Section 7.01(j) shall not exceed
$150,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal

75

 

--------------------------------------------------------------------------------

amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(d)obligations (contingent or otherwise) of the Borrowers or any Subsidiary
existing or arising under any Swap Contracts, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with purchases, sales,
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view”;

(e)intercompany Indebtedness and Guarantees permitted under Section 7.06;

(f)in addition to the Indebtedness otherwise permitted by this Section 7.01,
other Indebtedness incurred by the Borrowers or any of their Subsidiaries after
the Restatement Date, provided that (i) such Indebtedness shall be unsecured and
(ii) the Borrowers shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to the incurrence of such Indebtedness and to the concurrent retirement of
any other Indebtedness of any Consolidated Party, the Loan Parties would be in
compliance with the financial covenants set forth in Section 6.10(a) and (b);

(g)Indebtedness pursuant to the Medium-Term Notes in an aggregate outstanding
principal amount not to exceed $3,000,000, including any renewals, refinancings
and extensions thereof; provided that (w) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension, (x) the terms
of such renewal, refinancing or extension are materially not less favorable to
such Borrowers or Subsidiary, taken as a whole, (y) such Indebtedness is
unsecured, and (z) the maturity date of such renewal, refinancing or extension
shall be a date after the Maturity Date; and

(h)unsecured Indebtedness owing by the Company pursuant to the 7½% Senior Notes
issued on November 3, 2009 and due 2019 in an aggregate principal amount not to
exceed $150,000,000 (and renewals, refinancings and extensions thereof; provided
that (x) the amount of such Indebtedness is not increased at the time of such
renewal, refinancing or extension, (y) the terms of such renewal, refinancing or
extension are materially not less favorable to such Borrowers or Subsidiary,
taken as a whole and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date);

(i)Indebtedness pursuant to the Revolving Credit Agreement in an aggregate
outstanding principal amount not to exceed $380,000,000 (or, to the extent the
aggregate commitments thereunder are increased pursuant to Section 2.14 of the
Revolving Credit Agreement, such increased amount, not to exceed a maximum of
$800,000,000), including and renewals, refinancings and extensions thereof;
provided that (x) the amount of such Indebtedness is not increased at the time
of such renewal, refinancing or extension; (y) the terms of such renewal,
refinancing or extension are

76

 

--------------------------------------------------------------------------------

materially not less favorable to such Borrowers or Subsidiary, taken as a whole
and (z) no additional collateral is pledged by the Loan Parties to secure such
Indebtedness;

(j)in addition to the Indebtedness otherwise permitted by this Section 7.01,
other secured Indebtedness incurred by the Borrowers or any of their
Subsidiaries after the Restatement Date, provided that (i) the Borrowers shall
have delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that, upon giving effect on a Pro Forma Basis to the incurrence of
such Indebtedness and to the concurrent retirement of any other Indebtedness of
any Consolidated Party, the Loan Parties would be in compliance with the
financial covenants set forth in Section 6.10(a) and (b) and (ii)  the aggregate
principal amount of all secured Indebtedness taken together along with all
Indebtedness pursuant to Section 7.01(c) shall not exceed $150,000,000; and

(k)Indebtedness pursuant to the Amended and Restated Letter of Credit Agreement
with SunTrust Bank related to the Union County, Arkansas Industrial Development
Revenue Bonds (Del-Tin Fiber Project) Series 1998 (“Bonds”) and the Bonds,
assumed by the Borrowers upon completion of the merger of Deltic Timber
Corporation into a wholly-owned subsidiary of the Company in an aggregate
outstanding principal amount not to exceed $29,688,750, including, any renewals,
refinancings and extensions thereof; provided that (w) the amount of such
Indebtedness is not increased at the time of such renewal, refinancing or
extension, (x) the terms of such renewal, refinancing or extension are
materially not less favorable to such Borrowers or Subsidiary, taken as a whole,
(y) no additional collateral is pledged by the Loan Parties to secure such
Indebtedness, and (z) the maturity date of such renewal, refinancing or
extension shall be a date after the Maturity Date.

7.02Liens.

The Loan Parties will not permit any Consolidated Party to contract, create,
incur, assume or permit to exist any Lien with respect to any of its Property,
whether now owned or hereafter acquired, except for:

(a)Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

(b)statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business; provided that such Liens (i) secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or (ii) are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established; provided further, the

77

 

--------------------------------------------------------------------------------

Property subject to any such Lien is not yet subject to foreclosure, sale or
loss on account thereof;

(c)Liens (other than Liens created or imposed under ERISA) incurred or deposits
made by any Consolidated Party in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);

(d)Liens in connection with attachments or judgments (including judgment or
appeal bonds) provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(e)easements, rights-of-way, restrictions (including zoning restrictions),
rights of the public and governmental bodies in the beds of waterways, boundary
agreements, mineral reservations and mineral reservations of third parties in
existence on the Restatement Date, access restrictions, rights of Indian tribes,
reservations in federal patents, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered Property for its intended purposes; provided, that
with respect to the Timberlands, such easements, rights-of-way, restrictions
(including zoning restrictions), minor defects or irregularities in title and
other similar charges or encumbrances shall not, individually or in the
aggregate, impair the value of the Timberlands as commercial timberlands in any
material respect or materially detract from the use of the Timberlands, in each
case taken as a whole, as such;

(f)Liens on Property of any Person securing purchase money Indebtedness
(including Capital Leases and Synthetic Lease Obligations) of such Person
permitted under Section 7.01(c), provided (x) that any such Lien attaches to
such Property concurrently with or within 90 days after the acquisition thereof
and (y) such Liens (when combined with the Liens permitted under Section 7.02(p)
and 7.02(v)) do not relate to Property with an aggregate fair market value in
excess of $150,000,000;

(g)leases or subleases granted to others not interfering in any material respect
with the business of any Consolidated Party;

(h)any interest of title of a lessor under, and Liens arising from UCC financing
statements (or equivalent filings, registrations or agreements in foreign
jurisdictions) relating to, leases permitted by this Agreement;

(i)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 7.06;

78

 

--------------------------------------------------------------------------------

(k)normal and customary rights of set-off upon deposits of cash in favor of
banks or other depository institutions;

(l)Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(m)Liens of sellers of goods to the Borrowers and any of their Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(n)any interest of title of a buyer in connection with, and Liens arising from
UCC financing statements relating to, a sale of receivables permitted by this
Agreement;

(o)Liens existing as of the Restatement Date and set forth on Schedule 7.02;

(p)Liens on property of a Person existing at the time such Person is merged with
or into or consolidated with any Borrower or any Subsidiary of any Borrower;
provided that (x) such Liens were in existence prior to the contemplation of
such merger or consolidation, (y) do not extend to any assets other than those
of the Person merged into or consolidated with such Borrower or such Subsidiary
and (z) such Liens (when combined with the Liens permitted under Section 7.02(f)
and 7.02(v)) do not relate to Property with an aggregate fair market value in
excess of $150,000,000;

(q)Liens on property existing at the time of acquisition of the property by any
Borrower or any Subsidiary of any Borrower, provided that such Liens were in
existence prior to the contemplation of such acquisition;

(r)Liens created or assumed in the ordinary course of business of exploring for,
developing or producing oil, gas or other minerals (including borrowings in
connection therewith) on, or any interest in, or on any proceeds from the sale
of, property acquired for such purposes, production therefrom (including the
proceeds thereof), or material or equipment located thereon;

(s)Liens arising from the pledge of any bonds, debentures, notes or similar
instruments which are purchased and held by any remarketing agent for the
account of, or as agent for, the Borrowers;

(t)conservation easements on Timberlands; provided, that with respect to the
Timberlands, such conservation easements shall not, individually or in the
aggregate, impair the value of the Timberlands as commercial timberlands in any
material respect or materially detract from the use of the Timberlands, in each
case taken as a whole, as such;

(u)Liens, if any in favor of the L/C Issuer and/or Swing Line Lender (as defined
in the Revolving Credit Agreement) under the Revolving Credit Agreement to cash
collateralize or otherwise secure the obligations of a Defaulting Lender under
the Revolving Credit Agreement to fund risk participations thereunder;

79

 

--------------------------------------------------------------------------------

(v)Liens securing Indebtedness permitted pursuant to Section 7.01(i) of this
Agreement; provided that such Liens (when combined with the Liens permitted
under Section 7.02(f) and 7.02(p)) do not relate to Property with an aggregate
fair market value in excess of $150,000,000;

(w)any extension, renewal or replacement, in whole or in part, of any Lien
described in the foregoing clauses (a) through (u); provided that any such
extension, renewal or replacement shall be no more restrictive in any material
respect than the Lien extended, renewed or replaced and shall not extend to any
other Property of the Loan Parties other than such item of Property originally
covered by such Lien or by improvement thereof or additions or accessions
thereto; and

(x)each Farm Credit Lender’s statutory lien in the Farm Credit Equities of such
Farm Credit Lender.

7.03Nature of Business.

The Loan Parties will not permit any Consolidated Party to materially alter the
character or conduct of the business conducted by such Person as of the
Restatement Date.

7.04Consolidation, Merger, Dissolution, etc.

Except in connection with a Permitted Asset Disposition, the Loan Parties will
not permit any Consolidated Party to enter into any transaction of merger or
consolidation or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution); provided that, notwithstanding the foregoing
provisions of this Section 7.04 but subject to the terms of Sections 7.11 and
7.12, (a) any Borrower may merge or consolidate with any of its Subsidiaries,
provided that such Borrower shall be the continuing or surviving corporation,
(b) any Loan Party other than PotlatchDeltic may merge or consolidate with any
other Loan Party other than PotlatchDeltic; provided that in the case of the
merger of any Borrower, such Borrower shall be the continuing or surviving
corporation, (c) any Consolidated Party which is not a Loan Party may be merged
or consolidated with or into any Loan Party other than PotlatchDeltic, provided
that such Loan Party shall be the continuing or surviving corporation, (d) any
Consolidated Party which is not a Loan Party may be merged or consolidated with
or into any other Consolidated Party which is not a Loan Party, (e) any
Subsidiary of a Borrower may merge with any Person that is not a Loan Party in
connection with an Asset Disposition permitted under Section 7.05, (f) any
Borrower or any Subsidiary of any Borrower may merge with any Person other than
a Consolidated Party in connection with a Permitted Acquisition, provided that,
if such transaction involves a Borrower, such Borrower shall be the continuing
or surviving corporation and (g) any wholly owned Subsidiary of such Borrower
may dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect.

7.05Asset Dispositions.

The Loan Parties will not permit any Consolidated Party to make any Asset
Disposition or enter into any agreement to make any Asset Disposition, except:

80

 

--------------------------------------------------------------------------------

(a)any Consolidated Party may sell, lease, transfer or otherwise dispose of
equipment or real property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of any such transaction are reasonably promptly applied to the purchase
price of such replacement property;

(b)any Subsidiary may sell, lease, transfer or otherwise dispose of Property to
the Borrowers or to a wholly-owned Subsidiary; provided that if the transferor
of such Property is a Guarantor, the transferee thereof must either be a
Borrower or a Guarantor;

(c)Asset Dispositions permitted by Section 7.04;

(d)Asset Dispositions by the Borrowers and their Subsidiaries of Property
pursuant to sale-leaseback transactions to the extent such disposition is
permitted by Section 7.13; and

(e)the Borrowers and their Subsidiaries may sell, lease, transfer or otherwise
dispose of assets, to the extent not otherwise permitted under this Section
7.05; provided that (i) at the time of such Asset Disposition, no Default shall
exist or would result therefrom, (ii) upon giving effect to such Asset
Disposition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 6.10(a) and (b), which, in
connection with Asset Dispositions the aggregate Net Cash Proceeds of which are
in excess of $75,000,000, shall be evidenced by a Pro Forma Compliance
Certificate delivered by the Borrowers to the Administrative Agent;

provided, however, that any Asset Disposition pursuant to clauses (a) through
(e) shall be for fair market value.

7.06Investments.

The Loan Parties will not permit any Consolidated Party to make any Investments,
except for:

(a)Investments consisting of cash and Cash Equivalents;

(b)Investments consisting of accounts receivable created, acquired or made by
any Consolidated Party in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

(c)Investments consisting of Capital Stock, obligations, securities or other
property received by any Consolidated Party in settlement of accounts receivable
(created in the ordinary course of business) from bankrupt obligors;

(d)Investments existing as of the Restatement Date and set forth in
Schedule 7.06;

(e)Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers that do not exceed $10,000,000 in the

81

 

--------------------------------------------------------------------------------

aggregate at any one time outstanding; provided that all such advances must be
in compliance with applicable Laws, including, but not limited to, the
Sarbanes-Oxley;

(f)Investments in any Loan Party;

(g)Investments consisting of an Acquisition by any Borrower or any Subsidiary of
any Borrower, provided that (i) with respect to any Property acquired (or the
Property of the Person acquired) that does not constitute timber or timberlands,
such Property is (A) used or useful in the same or a similar line of business as
the Borrowers and their Subsidiaries were engaged in on the Restatement Date, or
any reasonable extension or expansions thereof or (B) is ancillary to the
primary Property acquired (or the Property of the Person acquired), (ii) in the
case of an Acquisition of the Capital Stock of another Person, the board of
directors (or other comparable governing body) of such other Person shall have
duly approved such Acquisition, (iii) the Borrowers shall have delivered to the
Administrative Agent, to the extent the aggregate consideration paid in
connection with such Acquisition is equal to or greater than $75,000,000, a Pro
Forma Compliance Certificate demonstrating that, upon giving effect to such
Acquisition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 6.10(a) and (b), (iv) the
representations and warranties made by the Loan Parties in all Loan Documents
shall be true and correct in all material respects at and as if made as of the
date of such Acquisition (after giving effect thereto) except to the extent such
representations and warranties expressly relate to an earlier date, (v) if such
transaction involves the purchase of an interest in a partnership between any
Borrower (or a Subsidiary of any Borrower) as a general partner and entities
unaffiliated with such Borrower or such Subsidiary as the other partners, such
transaction shall be effected by having such equity interest acquired by a
corporate holding company directly or indirectly wholly-owned by such Borrower
newly formed for the sole purpose of effecting such transaction and (vi) after
giving effect to such Acquisition, there shall be at least $75,000,000 of
Availability under (and as defined in) the Revolving Credit Agreement;

(h)Investments in Construction in Progress, provided that the total Investment
in Construction in Progress shall not exceed ten percent (10%) of Total Asset
Value; and

(i)Investments in Investment Affiliates, provided that the total Investment in
Investment Affiliates shall not exceed fifteen percent (15%) (valuing each such
Investment at GAAP book value of the minority interest held therein by the
Consolidated Parties) of Total Asset Value.

7.07Restricted Payments.

The Loan Parties will not permit any Consolidated Party to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends or other distributions payable to any Loan
Party (directly or indirectly through Subsidiaries), (b) as permitted by
Section 7.06, Section 7.08 or Section 7.09, (c) the Borrowers shall be permitted
to pay dividends and distributions to the shareholders of PotlatchDeltic;
provided, that in the case of this clause (c), (i) no Default or Event of
Default shall exist on the

82

 

--------------------------------------------------------------------------------

date of, or shall result from, the making of any such distributions and (ii)
upon giving effect on a Pro Forma Basis to such transaction, the Borrowers would
be in compliance with the financial covenants set forth in Sections 6.10(a) and
(b), (d) to make distributions necessary solely for the purposes of maintaining
PotlatchDeltic’s REIT status and (e) to repurchase up to an aggregate amount of
$250,000,000 of PotlatchDeltic Capital Stock during the term hereof provided
that in the case of this clause (e), (i) no Default or Event of Default shall
exist on the date of, or shall result from, the making of any such
distributions, (ii) upon giving effect on a Pro Forma Basis to such transaction,
the Borrowers would be in compliance with the financial covenants set forth in
Sections 6.10(a)  and (b) and (iii) the Consolidated Leverage Ratio is less than
or equal to 30% at the time of such repurchases; provided that, the Borrower
shall be permitted to repurchase up to an additional $250,000,000 of
PotlatchDeltic Capital Stock pursuant to this clause (e) so long as such
additional purchases are funded by proceeds from Asset Dispositions and not from
the incurrence of Funded Indebtedness.

7.08Limitation on Actions with Respect to Other Indebtedness.

No Loan Party will, nor will it permit any of its Subsidiaries to:

(a)upon the occurrence and continuance of a Default or Event of Default
(i) amend or modify any of the terms of any Indebtedness of such Person (other
than Indebtedness arising under the Loan Documents) if such amendment or
modification would add or change any terms in a manner materially adverse to the
Lenders, or (ii) materially shorten the final maturity or average life to
maturity thereof or require any payment thereon to be made sooner than
originally scheduled or increase the interest rate or fees applicable thereto,
or (iii) make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment thereof, or make (or give any notice with respect
thereto) any redemption or acquisition for value or defeasance (including
without limitation, by way of depositing money or securities with the trustee
with respect thereto before due for the purpose of paying when due), refund,
refinance or exchange with respect thereto; provided, however that the Borrowers
may Repay Indebtedness in accordance with Section 7.07;

(b)after the issuance thereof, amend or modify any of the terms of any
Subordinated Indebtedness of such Person if such amendment or modification would
(i) add or change any terms in a manner materially adverse to such Person or to
the Lenders, (ii) materially shorten the final maturity or average life to
maturity thereof, (iii) require any payment thereon to be made sooner than
originally scheduled, (iv) increase the interest rate or fees applicable thereto
or (v) change any subordination provision thereof in a manner adverse to the
Lenders;

(c)make interest payments in respect of any Subordinated Indebtedness in
violation of the applicable subordination provisions;

(d)make (or give any notice with respect thereto) any voluntary or optional
payment or prepayment in respect of any Subordinated Indebtedness; or

83

 

--------------------------------------------------------------------------------

(e)make (or give any notice with respect thereto) any redemption, acquisition
for value or defeasance (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Subordinated
Indebtedness.

7.09Transactions with Affiliates.

The Loan Parties will not permit any Consolidated Party to enter into or permit
to exist any transaction or series of transactions with any officer, director,
shareholder, Subsidiary or Affiliate of such Person other than (a) advances of
working capital to any Loan Party, (b) transfers of cash and assets to any Loan
Party, (c) intercompany transactions expressly permitted by Section 7.01,
Section 7.04, Section 7.05, Section 7.06, or Section 7.07, (d) normal
compensation and reimbursement of expenses of officers and directors,
(e) agreements and arrangements entered into with employees of the Loan Parties
in connection with termination of their employment therewith, and (f) except as
otherwise specifically limited in this Agreement, other transactions which are
entered into in the ordinary course of such Person’s business on terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director, shareholder, Subsidiary or Affiliate.

7.10Fiscal Year; Organizational Documents.

The Loan Parties will not permit any Consolidated Party to (a) change its fiscal
year, (b) change its accounting policies or reporting practices except as
required by GAAP or in connection with the adoption of International Financial
Reporting Standards on terms reasonably acceptable to the Administrative Agent
or (c) amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational document) or bylaws (or other similar
document) to the extent such change, amendment or modification could reasonably
be expected to have a Material Adverse Effect.

7.11Limitation on Restricted Actions.

The Loan Parties will not permit any Consolidated Party to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Person to (a) pay
dividends or make any other distributions to any Loan Party on its Capital Stock
or with respect to any other interest or participation in, or measured by, its
profits, (b) pay any Indebtedness or other obligation owed to any Loan Party,
(c) make loans or advances to any Loan Party, (d) sell, lease or transfer any of
its Property to any Loan Party, or (e) act as a Loan Party and pledge its assets
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (a)-(c) above) for such encumbrances or restrictions
existing under or by reason of (i) this Agreement and the other Loan Documents,
(ii) applicable Law, (iii) any document or instrument governing Indebtedness
incurred pursuant to Section 7.01(c), provided that any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (iv) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien or
(v) customary restrictions and conditions

84

 

--------------------------------------------------------------------------------

contained in any agreement relating to the sale of any Property permitted under
Section 7.05 pending the consummation of such sale.

7.12Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary, the Loan
Parties will not permit any Consolidated Party to (i) permit any Person (other
than the Borrowers or any wholly owned Subsidiary of a Borrower) to own any
Capital Stock of any Subsidiary of the Borrowers, except (A) to qualify
directors where required by applicable Law or to satisfy other requirements of
applicable Law with respect to the ownership of Capital Stock of Foreign
Subsidiaries, (B) as a result of or in connection with a dissolution, merger,
consolidation or disposition of a Subsidiary not prohibited by Section 7.04 or
Section 7.05, or (C) in connection with the ownership of an interest in a joint
venture permitted under Section 7.06, (ii) permit any Subsidiary of the
Borrowers to issue or have outstanding any shares of preferred Capital Stock or
(iii) permit, create, incur, assume or suffer to exist any Lien on any Capital
Stock of any Subsidiary of the Borrowers, except for Permitted Liens.

7.13Sale Leasebacks.

The Loan Parties will not permit any Consolidated Party to enter into any Sale
and Leaseback Transaction after the date of this Agreement, except to the extent
the aggregate net book value of the Property sold or transferred (or to be sold
or transferred) in connection with all such Sale and Leaseback Transactions does
not exceed $25,000,000.

7.14No Further Negative Pledges.

The Loan Parties will not permit any Consolidated Party to enter into, assume or
become subject to any agreement prohibiting or otherwise restricting the
existence of any Lien upon any of its Property in favor of the Administrative
Agent (for the benefit of the Lenders) for the purpose of securing the
Obligations, whether now owned or hereafter acquired, or requiring the grant of
any security for any obligation if such Property is given as security for the
Obligations, except (a) in connection with any document or instrument governing
Indebtedness incurred pursuant to Section 7.01(c), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (b) in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (c) pursuant to customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 7.05, pending the consummation of such sale.

7.15Subsidiaries.

The Loan Parties will not create, acquire or permit to exist any (a) new
Subsidiaries unless Section 6.11 hereof, if applicable, has been, or will be
concurrently complied with, or (b) Foreign Subsidiaries to the extent that the
revenue, assets and cash flows of the Foreign Subsidiaries would exceed in the
aggregate 15% of the revenue, assets and cash flows of the Consolidated Parties
on a consolidated basis.

85

 

--------------------------------------------------------------------------------

7.16Use of Proceeds.

The Loan Parties will not use the proceeds of the Borrowings, whether directly
or indirectly, and whether immediately or ultimately, to purchase or carry
margin stock (within the meaning of Regulation U of the FRB) or to extend credit
to others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

7.17Sanctions.

(a)

The Loan Parties will not, directly or indirectly, (i) use the proceeds of any
Loan, or lend contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity, or in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction whether as
Lender, Arranger or Administrative Agent) of Sanctions.

(b)

None of the Loan Parties or any of their respective officers or, to the
knowledge of Borrower, their respective directors, employees, agents, advisors
or Affiliates (a) is (or will be) a Person: (i) that is, or is owned or
controlled by Persons that are:  (x) the subject or target of any Sanctions Laws
and Regulations or (y) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions Laws and Regulations,
which includes, as of the Restatement Date, Crimea, Cuba, Iran, North Korea,
Sudan and Syria or (ii) listed in any list related to or otherwise designated
under any Sanctions Laws and Regulations maintained under OFAC (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list), the U.S.
Department of State or by the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom or under the September 24,
2001 Executive Order Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (any such Person described
in clauses (i) or (ii), a “Designated Person”) and (b) is engaged or will engage
in any dealings or transactions or otherwise is associated or will be associated
with a Designated Person.  In addition, the Borrowers hereby agree to provide to
the Lenders any additional information that a Lender reasonably deems necessary
from time to time in order to ensure compliance with Sanctions Laws and
Regulations and all applicable Laws concerning money laundering and similar
activities.  None of the Loan Parties, nor any Subsidiary, director or officer
of any Loan Party or, to the knowledge of the Borrowers, any Affiliate, agent or
employee of any Loan Party, has engaged in any activity or conduct which would
violate any applicable anti-bribery, anti-corruption or anti-money laundering
laws or regulations in any applicable jurisdiction, including without
limitation, any Sanctions Laws and Regulations.

86

 

--------------------------------------------------------------------------------

Article VIII

EVENTS OF DEFAULT AND REMEDIES

8.01Events of Default.

Any of the following shall constitute an Event of Default:

(a)Non-Payment.  The Borrowers or any other Loan Party fail to pay (i) when and
as required to be paid herein, any amount of principal of any Term Loan, or (ii)
within five Business Days after the same becomes due, any interest on any Term
Loan, or any commitment or other fee due hereunder, or (iii) within five
Business Days after the same becomes due and in the currency required hereunder,
any other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  The Borrowers shall

(i)default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.02, 6.08, 6.10, or Article VII;

(ii)default in the due performance or observance of any term, covenant or
agreement contained in Section 6.01(a), (b), (c) or (d), 6.09 or 6.11 and such
default shall continue unremedied for a period of at least 5 Business Days after
the earlier of a Responsible Officer of a Borrower becoming aware of such
default or written notice thereof by the Administrative Agent or any Lender; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of a Responsible Officer of a Borrower
becoming aware of such default or written notice thereof by the Administrative
Agent or any Lender or, if such failure cannot reasonably be cured within such
30-day period, 60 days (but only to the extent such failure can reasonably be
cured within such 60-day period) so long as the Borrowers have diligently
commenced such cure and are diligently prosecuting the completion thereof; or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall prove untrue in any material
respect on the date as of which it was deemed to have been made; or

(e)Cross-Default.  (i) Any Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise beyond the applicable grace period with
respect thereto) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount

87

 

--------------------------------------------------------------------------------

(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$35,000,000 or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto beyond the applicable grace
period with respect thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded, or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which any Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Borrower or such Subsidiary as a result thereof is greater
than $35,000,000; or

(f)Insolvency Proceedings, Etc.  Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) A Borrower or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or

(h)Judgments.  There is entered against any Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $35,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of  30

88

 

--------------------------------------------------------------------------------

consecutive days during which a stay of enforcement of such judgment, by reason
of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) The minimum required contribution (as defined in Code Section
430(a)) has failed to be contributed for any Pension Plan and could reasonably
be expected to have a Material Adverse Effect or (ii) any of the following
events or conditions, if such event or condition could reasonably be expected to
result in taxes, penalties, and other liabilities to any Consolidated Party in
an aggregate amount greater than $35,000,000:  (A) any lien shall arise on the
assets of any Consolidated Party or any ERISA Affiliate in favor of the PBGC or
a Plan; (B) an ERISA Event shall occur with respect to a Single Employer Plan,
which is, in the reasonable opinion of the Administrative Agent, likely to
result in the termination of such Plan for purposes of Title IV of ERISA; (C) an
ERISA Event shall occur with respect to a Multiemployer Plan or Multiple
Employer Plan, which is, in the reasonable opinion of the Administrative Agent,
likely to result in (x) the termination of such Plan for purposes of Title IV of
ERISA, or (y) any Consolidated Party or any ERISA Affiliate incurring any
liability in connection with a withdrawal from, reorganization of (within the
meaning of Section 4241 of ERISA), or insolvency (within the meaning of
Section 4245 of ERISA) of such Plan; or (D) any prohibited transaction (within
the meaning of Section 406 of ERISA or Section 4975 of the Code) or breach of
fiduciary responsibility shall occur which may subject any Consolidated Party or
any ERISA Affiliate to any liability under Sections 406, 409, 502(i), or 502(l)
of ERISA or Section 4975 of the Code, or under any agreement or other instrument
pursuant to which any Consolidated Party or any ERISA Affiliate has agreed or is
required to indemnify any person against any such liability; or

(j)Invalidity of Loan Documents.  Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document;

(k)Change of Control.  There occurs any Change of Control with respect to the
Borrowers; or

(l)Subordinated Indebtedness Documentation.  (i) There shall occur and be
continuing any “Event of Default” (or any comparable term) under, and as defined
in the documents evidencing or governing any Subordinated Debt, (ii) any of the
Obligations for any reason shall cease to be “Designated Senior Debt” (or any
comparable term) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness, (iii) any Indebtedness other than the Obligations
shall constitute “Designated Senior Indebtedness” (or any comparable term) under
, and as defined in, any documents evidencing or governing any Subordinated
Indebtedness or (iv) the subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness shall, in whole or in part, terminate,
cease to be effective or cease to be legally valid, binding and enforceable
against any holder of the applicable Subordinated Indebtedness.

89

 

--------------------------------------------------------------------------------

8.02Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the Commitments of each Lender to make the Term Loans to be
terminated, whereupon such commitments shall be terminated;

(b)declare the unpaid principal amount of the Term Loans, all interest accrued
and unpaid thereon, and all other amounts owing or payable hereunder or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers; and

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the Commitment of each Lender shall automatically terminate, the
unpaid principal amount of the Term Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, in each case without
further act of the Administrative Agent or any Lender.

8.03Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Term
Loans have automatically become immediately due and payable), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent in its capacity
as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Term Loans and fees, premiums and scheduled periodic
payments, and any interest accrued thereon, due under any Swap Contract between
any Loan Party and a Hedge Bank, to the extent such Swap Contract is permitted
by Section 7.01(d), ratably among the Lenders (and, in the case of such Swap
Contracts, Hedge Banks) in proportion to the respective amounts described in
this clause Third held by them;

90

 

--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Term Loans and the unpaid principal value of any termination
payment relating to a Swap Contract between any Loan Party and a Hedge Bank; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

If and to the extent the Administrative Agent has received notice or other
evidence that any amount claimed as an Obligation is or could reasonably be
determined to be an Excluded Swap Obligation with respect to any Guarantor,
amounts received from any Guarantor or its assets shall not be applied to such
Excluded Swap Obligations with respect to such Guarantor, and adjustments shall
be made with respect to amounts received from other Loan Parties and their
assets as the Administrative Agent may determine, in consultation with or at the
direction of, the Lenders to be equitable (which may include, without
limitation, the purchase and sale of participation interests) so that, to the
maximum extent practical, the benefit of all amounts received from the Loan
Parties and their assets are shared in accordance with the allocation of
recoveries set forth above that would apply if the applicable Swap Obligations
were not Excluded Swap Obligations.  Each Loan Party acknowledges and consents
to the foregoing.

Article IX

ADMINISTRATIVE AGENT

9.01Appointment and Authority.

Each of the Lenders hereby irrevocably appoints NWFCS to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders (other than with respect to the
consent rights provided to the Borrowers in Section 9.06), and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

9.02Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any

91

 

--------------------------------------------------------------------------------

other advisory capacity for and generally engage in any kind of business with
the Borrowers or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

9.03Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.  The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Borrowers or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other

92

 

--------------------------------------------------------------------------------

agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.04Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the Borrowings, that by its terms
must be fulfilled to the satisfaction of a Lender, the Administrative Agent may
presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the Borrowings, as applicable.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

9.05Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06Resignation of Administrative Agent.

(a)The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Administrative Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not

93

 

--------------------------------------------------------------------------------

be obligated to) on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above.  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable Law, by notice in writing to the Administrative Borrower
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in Section
3.01(g) and other than any rights to indemnity payments or other amounts owed to
the retiring or removed Administrative Agent as of the Resignation Effective
Date or the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub‑agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

9.07Non‑Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related

94

 

--------------------------------------------------------------------------------

Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.08No Other Duties, Etc.

Anything herein to the contrary notwithstanding, the Arranger listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

9.09Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of a Term Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of a Term Loan and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.09) allowed in such judicial proceeding;
and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 2.07.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

95

 

--------------------------------------------------------------------------------

9.10Guaranty Matters.

Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.10.

9.11ERISA.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true: (i) such Lender is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans or the
Commitments, (ii) the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, (iii) (A) such
Lender is an investment fund managed by a “Qualified Professional Asset Manager”
(within the meaning of Part VI of PTE 84-14), (B) such Qualified Professional
Asset Manager made the investment decision on behalf of such Lender to enter
into, participate in, administer and perform the Loans, the Commitments and this
Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or (iv) such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and

96

 

--------------------------------------------------------------------------------

covenant as provided in sub-clause (iv) in the immediately preceding clause (a),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, and the Arrangers, and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other Loan Party, that: (i) none of the
Administrative Agent, or the Arrangers or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto), (ii) the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E), (iii) the Person making the
investment decision on behalf of such Lender with respect to the entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations), (iv) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Commitments and this Agreement is a fiduciary under ERISA or the Code, or
both, with respect to the Loans, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and (v) no fee or other compensation is being paid directly to the
Administrative Agent, or the Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

(c)

The Administrative Agent, and the Arrangers hereby inform the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

97

 

--------------------------------------------------------------------------------

Article X

MISCELLANEOUS

10.01Amendments, Etc.

Except as set forth in Section 2.12(d), no amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrowers or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(b)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c)reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (iii) of the second proviso to this Section 10.01)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby; provided,
however, that only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrowers to pay interest at the Default Rate;

(d)change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(f)release all or substantially all of the value of the Guarantees given by the
Guarantors without the written consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) Section 10.06(f) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; and (iii) the Fee Letter may be
amended, or rights or

98

 

--------------------------------------------------------------------------------

privileges thereunder waived, in a writing executed only by the parties
thereto.  Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. Further,
notwithstanding anything to the contrary in this Section 10.01, if the
Administrative Agent and the Borrowers have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or the other Loan
Documents or an inconsistency between provisions of this Agreement and/or the
other Loan Documents, the Administrative Agent and the Borrowers shall be
permitted to amend such provision or provisions to cure such ambiguity,
omission, mistake, defect or inconsistency so long as to do so would not
adversely affect the interest of the Lenders.  Any such amendment shall become
effective without any further consent of any of other party to this Agreement
but upon notice to the Lenders.

10.02Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)if to the Borrowers or the Administrative Agent, to the address, facsimile
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

99

 

--------------------------------------------------------------------------------

(b)Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or any Borrower each may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e‑mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrowers’, any Loan Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

100

 

--------------------------------------------------------------------------------

(d)Change of Address, Etc.  Each of the Borrowers and the Administrative Agent
may change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrowers and the Administrative
Agent.  In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

10.03No Waiver; Cumulative Remedies; Enforcement.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or any other Loan Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative

101

 

--------------------------------------------------------------------------------

Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacities as Administrative Agent) hereunder and
under the other Loan Documents, (b) any Lender from exercising set-off rights in
accordance with Section 10.08 (subject to the terms of Section 2.13), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to any Loan Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

10.04Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  The Borrowers shall pay (i) all reasonable out‑of‑pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for and consultants to the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out‑of‑pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for and consultants to the Administrative Agent or any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with a Term Loan issued hereunder, including
all such out‑of‑pocket expenses incurred during any bankruptcy, workout,
restructuring or negotiations in respect of such Term Loan.

(b)Indemnification by the Borrowers.  The Borrowers shall indemnify the
Administrative Agent (and any sub‑agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrowers or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub‑agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) a Term Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrowers or any of their Subsidiaries, or any

102

 

--------------------------------------------------------------------------------

Environmental Liability related in any way to the Borrowers or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrowers or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by any Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent
jurisdiction.  Without limiting the provisions of Section 3.01(c), this Section
10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by the Borrowers to the Administrative Agent (or any
sub‑agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided, further that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent) or any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub‑agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, and
acknowledge that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, the Term Loans or the use of the proceeds thereof.  No
Indemnitee referred to in subsection (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

103

 

--------------------------------------------------------------------------------

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Survival.  The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

10.05Payments Set Aside.

To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

10.06Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.06(e), or (iv) to an SPC in accordance
with the provisions of Section 10.06(f) (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement

104

 

--------------------------------------------------------------------------------

(including all or a portion of its Commitment(s) and the Term Loans at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment or, if the Commitment is not then in effect,
the principal outstanding balance of portion of the applicable Term Loan of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $1,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii)Proportionate Amount.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the applicable Term Loan or the
Commitment assigned;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of PotlatchDeltic (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that PotlatchDeltic shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and

105

 

--------------------------------------------------------------------------------

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrowers or any of the Borrowers’ Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person or a trust for the benefit of a
natural Person.

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of PotlatchDeltic and the Administrative Agent, the
applicable pro rata share of the applicable Term Loan previously requested but
not funded by the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative
Agent or any Lender hereunder (and interest accrued thereon) and (y) acquire
(and fund as appropriate) its full pro rata share of the applicable Term Loan in
accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under

106

 

--------------------------------------------------------------------------------

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.02, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Term Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrowers, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by each of the Borrowers and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person and any such participant may sell sub-participations to any Person (other
than a natural Person or a trust for the benefit of a natural Person, a
Defaulting Lender or any Borrower or any of the Borrowers’ Affiliates or
Subsidiaries) (each such Person, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the applicable Term Loan); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide (A) that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such

107

 

--------------------------------------------------------------------------------

Participant and (B) solely in the case of a bank that is a member of the Farm
Credit System that (x) has purchased a participation interest in the minimum
amount of $5,000,000 in such Lender’s Commitment on or after the Restatement
Date and (y) is, by written notice (“Voting Participant Notification”),
designated by such Lender to the Administrative Borrower and the Administrative
Agent as being entitled to be accorded the rights of a Voting Participant
hereunder (any bank that is a member of the Farm Credit System so designated
being called a “Voting Participant”), that such Voting Participant shall be
entitled to vote (and the voting rights of such Lender shall be correspondingly
reduced), on a Dollar for Dollar basis, as if such Voting Participant were a
Lender on any matter requiring or allowing a Lender to provide or withhold its
consent or to otherwise vote on any proposed action.  To be effective, each
Voting Participant Notification shall, with respect to such Voting Participant,
(1) state the full legal name of such Voting Participant, as well as all contact
information required of a Lender as set forth in Section 10.02(a)(ii) and (2)
state the Dollar amount of participation interest purchased.  Notwithstanding
the above, the Administrative Agent acknowledges the participations noted on
Schedule 2.01 as of the Restatement Date and no Voting Participant Notification
shall be required with respect to such participations.

Subject to subsection (e) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01 and 3.02 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.05 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.02, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrowers’ request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.05 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.11 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Term Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that, except with respect to a Voting Participant, no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in Commitments, Term Loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Term
Loan or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice

108

 

--------------------------------------------------------------------------------

to the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f)Special Purpose Funding Vehicles.  Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrowers (an “SPC”) the
option to provide all or any part of a Term Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund a Term Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of a Term Loan, the Granting Lender shall be obligated to make
such Term Loan pursuant to the terms hereof.  Each party hereto hereby agrees
that (i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.05), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a portion of a Term Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such portion of the applicable Term Loan were made by
such Granting Lender.  In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof.  Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrowers and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent at its sole discretion), assign all or any
portion of its right to receive payment with respect to a Term Loan to the
Granting Lender and (ii) disclose on a confidential basis any non‑public
information relating to its funding of its portion of a Term Loan to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

109

 

--------------------------------------------------------------------------------

10.07Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or by any subpoena or similar legal process, and to the extent
practicable, with prompt notice to the Administrative Borrower (except with
respect to any routine or ordinary course audit or examination conducted by bank
accountants or any governmental or bank regulatory authority), (d) to any other
party hereto, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrowers and their obligations, this Agreement
or payments hereunder, (g) on a confidential basis to (i)  any rating agency in
connection with rating the Borrowers or their Subsidiaries or the credit
facilities provided hereunder or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder, (h)
with the consent of the Borrowers or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrowers.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non‑public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non‑public information and (c) it will handle such
material non‑public information in accordance with applicable Law, including
United States Federal and state securities Laws.

110

 

--------------------------------------------------------------------------------

10.08Right of Set-off.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its respective Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrowers or any other Loan Party against any and
all of the obligations of the Borrowers or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
respective Affiliates, irrespective of whether or not such Lender or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrowers or such Loan Party may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
its respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or its respective
Affiliates may have.  Each Lender agrees to notify the Borrowers and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

10.10Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute

111

 

--------------------------------------------------------------------------------

the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing, and shall continue in full force and
effect as long as a Term Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied.

10.12Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, as applicable, then such provisions shall be deemed to
be in effect only to the extent not so limited.

10.13Replacement of Lenders.

If the Borrowers are entitled to replace a Lender pursuant to the provisions of
Section 3.05, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.06) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

112

 

--------------------------------------------------------------------------------

(a)the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its portion of the Term Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 3.07) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.06 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d)such assignment does not conflict with applicable Laws; and

(e)in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14Governing Law; Jurisdiction ; Etc.

(a)GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES

113

 

--------------------------------------------------------------------------------

HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWERS OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c)WAIVER OF VENUE.  EACH OF THE BORROWERS AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND

114

 

--------------------------------------------------------------------------------

THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

10.16USA PATRIOT Act.

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of the Borrowers and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the each Loan Party in accordance with the Act.  The
Borrowers shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” anti-money laundering rules and
regulations, including the Act.

10.17No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers acknowledges and agrees,
and acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger and the Lenders, are arm’s-length commercial transactions between
the Borrowers and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger and the Lenders, on the other hand, (B) each
of the Borrowers has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Borrowers
is capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent, any
Arranger nor any Lender has any obligation to the Borrowers or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their respective
Affiliates, and neither the Administrative Agent, any Arranger nor any Lender
has any obligation to disclose any of such interests to the Borrowers or any of
their respective Affiliates.  To the fullest extent permitted by law, each of
the Borrowers hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

115

 

--------------------------------------------------------------------------------

10.18Electronic Execution of Assignments and Certain Other Documents.  

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including, without
limitation, Assignment and Assumptions, any amendments or other modifications,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary,
the Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures provided by it.

10.19Most Favored Lender.  

If at any time the Revolving Credit Agreement or any other Loan Document (as
defined in the Revolving Credit Agreement), or the documentation for any
replacement revolving credit facility, includes (i) covenants or events of
default in favor of a Lender (as defined in the Revolving Credit Agreement), or
lender under any replacement revolving credit facility, that are not provided
for in this Agreement or the other Loan Documents, (ii) covenants or events of
default in favor of a Lender (as defined in the Revolving Credit Agreement), or
lender under any replacement revolving credit facility, that are more
restrictive than the same or similar covenants or events of default provided for
in this Agreement or the other Loan Documents or (iii) covenants or events of
default in favor of a Lender (as defined in the Revolving Credit Agreement), or
lender under any replacement revolving credit facility, that are more favorable
to the Borrower than the same or similar covenants or events of default provided
for in this Agreement or the other Loan Documents, but, in the case of this
clause (iii), only to the extent that NWFCS (x) is a lender or voting
participant under the Revolving Credit Agreement (or replacement revolving
credit facility) at such time, and (y) in the case of an amendment, has approved
such amendment in its capacity as a lender or voting participant under the
Revolving Credit Agreement (or replacement revolving credit facility) (the “Most
Favored Covenants”), then (a) such additional, more restrictive or more
favorable covenants or events of default shall immediately and automatically be
incorporated by reference in this Agreement as if set forth fully herein,
mutatis mutandis, and no such provision may thereafter be waived, amended or
modified under this Agreement except pursuant to the provisions of Section
10.01, and (b) the Borrowers shall promptly, and in any event within five (5)
days after entering into any such Most Favored Covenant, so advise the
Administrative Agent in writing.  Thereafter, upon the request of the Required
Lenders, the Borrowers and Guarantors shall enter into an amendment to this
Agreement with the Administrative Agent and the Required Lenders evidencing the
incorporation of such incremental or more restrictive or more favorable covenant
or event of default, it being agreed that any failure to make such request or to
enter into any such amendment shall in no way qualify or limit the incorporation
by reference described in clause (a) of the immediately preceding sentence.

116

 

--------------------------------------------------------------------------------

10.20Acknowledgment and Consent to Bail-In of EEA Financial Institutions.  

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of  ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21Amendment and Restatement.  

This Agreement constitutes an amendment and restatement of the Existing Term
Loan Agreement and the Deltic Term Loan Agreement effective from and after the
Restatement Date.  The execution and delivery of this Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
lenders or the administrative agent under the Existing Term Loan Agreement or
the Deltic Term Loan Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement. The parties hereto agree
that, on the Restatement Date, the following shall be deemed to occur
automatically, without further action by any party hereto: (a) the Existing Term
Loan Agreement and the Deltic Term Loan Agreement shall be deemed to be amended
and restated in its entirety pursuant to this Agreement; (b) all Obligations
under the Existing Term Loan Agreement and the Deltic Term Loan Agreement
outstanding on the Restatement Date shall in all respects be continuing and be
deemed to Obligations outstanding hereunder; and (c) all references in the other
Loan Documents to the Existing Term Loan Agreement and the Deltic Term Loan
Agreement shall be deemed to refer without further amendment to this Agreement.
The parties hereto further acknowledge and agree that this Agreement constitutes
an amendment to the Existing Term Loan Agreement made in accordance with Section
10.01 of the Existing Term Loan Agreement and an amendment of the Deltic Term
Loan Agreement in accordance with Section 10.2 of the Deltic Term Loan
Agreement.  All loans and other obligations of the Loan Parties outstanding as
of the Restatement Date under the Existing Credit Agreement and the Deltic Term
Loan Agreement

117

 

--------------------------------------------------------------------------------

shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person.

Article XI

GUARANTY

11.01The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender
and the Administrative Agent as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantors hereby further agree that if any of the Obligations are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

11.02Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or any other agreement
or instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 11.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances.  Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrowers or any other Guarantor for amounts paid under
this Article XI until such time as the Obligations have been Fully
Satisfied.  Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder
which shall remain absolute and unconditional as described above:

118

 

--------------------------------------------------------------------------------

(a)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other agreement or instrument referred to in the Loan Documents
shall be done or omitted;

(c)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or any other agreement or instrument
referred to in the Loan Documents shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d)any Lien granted to, or in favor of, the Administrative Agent or any Lender
or Lenders as security for any of the Obligations shall fail to attach or be
perfected; or

(e)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents or any other agreement or instrument referred to in the Loan
Documents or against any other Person under any other guarantee of, or security
for, any of the Obligations.

11.03Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

119

 

--------------------------------------------------------------------------------

11.04Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.

11.05Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 8.02) for purposes of Section 11.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.  The Guarantors acknowledge and agree
that to the extent their obligations hereunder become secured, the Lenders may
exercise their remedies thereunder in accordance with the terms of the
applicable security documents.

11.06Rights of Contribution.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

11.07Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

11.08Keepwell.

Each Borrower and each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each other Guarantor as may be needed by such Guarantor from
time to time to honor all of its obligations under this Guaranty and the other
Loan Documents to which it is a party with respect to Swap Obligations that
would, in the absence of the agreement in this Section 11.08, otherwise
constitute Excluded Swap Obligations (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering the
Borrower’s and such Qualified ECP Guarantors’ obligations and undertakings under
this Section voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations and
undertakings of the Borrowers and the Qualified ECP Guarantors under this

120

 

--------------------------------------------------------------------------------

Section 11.08 shall remain in full force and effect until the Guarantors’
Obligations have been indefeasibly paid and performed in full.  The Borrowers
and the Qualified ECP Guarantors intend this Section 11.08 to constitute, and
this Section 11.08 shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Guarantor for all purposes of the Commodity Exchange Act.

 

121

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

BORROWERS:

POTLATCHDELTIC CORPORATION,

(f/k/a Potlatch Corporation), a Delaware corporation

 

By:____       /s/__________________

Name: Jerald W. Richards

Title:  VP and CFO

POTLATCHDELTIC FOREST HOLDINGS, INC. (f/k/a Potlatch Forest Holdings, Inc.),

a Delaware corporation

 

By:________/s/______________

Name: Jerald W. Richards

Title: VP and CFO

POTLATCHDELTIC LAND & LUMBER, LLC (f/k/a Potlatch Land & Lumber, LLC),

a Delaware limited liability company

 

By:_____/s/_________________

Name: Jerald W. Richards

Title: VP and CFO




SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

POTLATCHDELTIC CORPORATION

MARCH 2018



--------------------------------------------------------------------------------

GUARANTORS:POTLATCHDELTIC TIMBER, LLC,

a Delaware limited liability company

By:_____/s/_________________

Name: Jerald W. Richards

Title: VP and CFO

POTLATCH TIMBERLANDS, LLC,

a Delaware limited liability company

By:_______/s/_______________

Name: Jerald W. Richards

Title: VP and CFO

POTLATCH LAKE STATES TIMBERLANDS, LLC,

a Delaware limited liability company

By:_______/s/_______________

Name: Jerald W. Richards

Title: VP and CFO

POTLATCH MINNESOTA TIMBERLANDS, LLC,

a Delaware limited liability company

By:________/s/______________

Name: Jerald W. Richards

Title: VP and CFO

POTLATCHDELTIC MANUFACTURING, LLC,

an Arkansas limited liability company

 

By:________/s/______________

Name: Jerald W. Richards

Title: VP and CFO

 

 

 

 

 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

POTLATCHDELTIC CORPORATION

MARCH 2018



--------------------------------------------------------------------------------

DEL-TIN FIBER, LLC,

an Arkansas limited liability company

By:_____/s/_________________

Name: Jerald W. Richards

Title: VP and CFO

 




SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

POTLATCHDELTIC CORPORATION

MARCH 2018



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND LENDERS:NORTHWEST FARM CREDIT SERVICES, PCA,

as Administrative Agent

By:________/s/______________

Name:  Suann Harris

Title:   Vice President




SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

POTLATCHDELTIC CORPORATION

MARCH 2018



--------------------------------------------------------------------------------

NORTHWEST FARM CREDIT SERVICES, PCA,

as a Lender,

By:_______/s/__________________

Name:  Suann Harris

Title:    Vice President

 

 

SECOND AMENDED AND RESTATED TERM LOAN AGREEMENT

POTLATCHDELTIC CORPORATION

MARCH 2018

